Exhibit 10.1

 

 

 

Credit Agreement

dated as of July 28, 2014

among

TECHNE CORPORATION,

the Guarantors from time to time parties hereto,

the Lenders from time to time parties hereto,

and

BMO Harris Bank N.A.,

as Administrative Agent

 

 

 

BMO Capital Markets and J.P. Morgan Securities LLC, as Joint Lead Arrangers and
Joint Book Runners



--------------------------------------------------------------------------------

Table of Contents

 

SECTION 1. DEFINITIONS; INTERPRETATION

     1   

Section 1.1

  Definitions      1   

Section 1.2

  Interpretation      18   

Section 1.3

  Change in Accounting Principles      18   

SECTION 2. THE CREDIT FACILITIES

     19   

Section 2.1

  Revolving Credit Commitments      19   

Section 2.2

  Applicable Interest Rates      19   

Section 2.3

  Minimum Borrowing Amounts; Maximum Eurodollar Loans      19   

Section 2.4

  Manner of Borrowing Loans and Designating Applicable Interest Rates      19   

Section 2.5

  Swing Loans      21   

Section 2.6

  Maturity of Loans      23   

Section 2.7

  Prepayments      23   

Section 2.8

  Default Rate      24   

Section 2.9

  Evidence of Indebtedness      24   

Section 2.10

  Fees      25   

Section 2.11

  Place and Application of Payments      25   

Section 2.12

  Account Debit      27   

Section 2.13

  Commitment Terminations      27   

Section 2.14

  Substitution of Lenders      27   

Section 2.15

  Defaulting Lenders      28   

Section 2.16

  Increase to Revolving Credit Commitments      30   

SECTION 3. TAXES; CHANGE IN CIRCUMSTANCES

     31   

Section 3.1

  Withholding Taxes      31   

Section 3.2

  Documentary Taxes      33   

Section 3.3

  Funding Indemnity      34   

Section 3.4

  Change in Law      34   

Section 3.5

  Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
     34   

Section 3.6

  Increased Cost and Reduced Return      35   

Section 3.7

  Mitigation Obligations; Replacement of Lenders      36   

Section 3.8

  Discretion of Lender as to Manner of Funding      37   

SECTION 4. CONDITIONS PRECEDENT

     37   

Section 4.1

  Initial Credit Event      37   

Section 4.2

  All Credit Events      38   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     39   

Section 5.1

  Organization and Qualification      39   

Section 5.2

  Subsidiaries      39   

Section 5.3

  Authority and Validity of Obligations      39   

 

i



--------------------------------------------------------------------------------

Section 5.4

  Use of Proceeds; Margin Stock      40   

Section 5.5

  Financial Reports      40   

Section 5.6

  No Material Adverse Change      40   

Section 5.7

  Full Disclosure      41   

Section 5.8

  Intellectual Property, Franchises, and Licenses      41   

Section 5.9

  Governmental Authority and Licensing      41   

Section 5.10

  Good Title      41   

Section 5.11

  Litigation and Other Controversies      41   

Section 5.12

  Taxes      41   

Section 5.13

  Approvals      42   

Section 5.14

  Affiliate Transactions      42   

Section 5.15

  Investment Company      42   

Section 5.16

  ERISA      42   

Section 5.17

  Compliance with Laws      42   

Section 5.18

  Foreign Asset Control Regulations, Etc.      43   

Section 5.19

  Other Agreements      45   

Section 5.20

  Solvency      45   

Section 5.21

  No Default      45   

Section 5.22

  No Broker Fees      45   

SECTION 6. AFFIRMATIVE COVENANTS

     45   

Section 6.1

  Maintenance of Business      45   

Section 6.2

  Maintenance of Properties      45   

Section 6.3

  Taxes and Assessments      46   

Section 6.4

  Insurance      46   

Section 6.5

  Financial Reports      46   

Section 6.6

  Inspection      48   

Section 6.7

  ERISA      48   

Section 6.8

  Compliance with Laws      48   

Section 6.9

  Compliance with Sanctions      49   

Section 6.10

  Formation of Subsidiaries      50   

Section 6.11

  Use of Proceeds; Margin Stock      50   

Section 6.12

  Guaranties      50   

SECTION 7. NEGATIVE COVENANTS

     51   

Section 7.1

  Borrowings and Guaranties      51   

Section 7.2

  Liens      52   

Section 7.3

  Investments, Acquisitions, Loans and Advances      53   

Section 7.4

  Mergers, Consolidations and Sales      54   

Section 7.5

  Maintenance of Subsidiaries      54   

Section 7.6

  Dividends and Certain Other Restricted Payments      55   

Section 7.7

  Burdensome Contracts With Affiliates      55   

Section 7.8

  No Changes in Fiscal Year      55   

Section 7.9

  Change in the Nature of Business      55   

Section 7.10

  No Negative Pledges      55   

Section 7.11

  Subordinated Debt      55   

Section 7.12

  Financial Covenants      56   

 

ii



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT AND REMEDIES

     56   

Section 8.1

  Events of Default      56   

Section 8.2

  Non Bankruptcy Defaults      58   

Section 8.3

  Bankruptcy Defaults      58   

Section 8.4

  Notice of Default      58   

SECTION 9. ADMINISTRATIVE AGENT

     58   

Section 9.1

  Appointment and Authorization of Administrative Agent      58   

Section 9.2

  Administrative Agent and its Affiliates      58   

Section 9.3

  Action by Administrative Agent      59   

Section 9.4

  Consultation with Experts      59   

Section 9.5

  Liability of Administrative Agent; Credit Decision      59   

Section 9.6

  Indemnity      60   

Section 9.7

  Resignation of Administrative Agent and Successor Administrative Agent      60
  

Section 9.8

  Swing Line Lender      61   

Section 9.9

  Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements      61   

Section 9.10

  Designation of Additional Agents      61   

SECTION 10. THE GUARANTEES

     61   

Section 10.1

  The Guarantees      61   

Section 10.2

  Guarantee Unconditional      62   

Section 10.3

  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances   
  63   

Section 10.4

  Subrogation      63   

Section 10.5

  Waivers      64   

Section 10.6

  Limit on Recovery      64   

Section 10.7

  Stay of Acceleration      64   

Section 10.8

  Benefit to Guarantors      64   

Section 10.9

  Guarantor Covenants      64   

Section 10.10

  Release of Guarantors      64   

SECTION 11. MISCELLANEOUS

     64   

Section 11.1

  No Waiver, Cumulative Remedies      64   

Section 11.2

  Non-Business Days      65   

Section 11.3

  Survival of Representations      65   

Section 11.4

  Survival of Indemnity and Certain Other Provisions      65   

Section 11.5

  Sharing of Set Off      65   

Section 11.6

  Notices      65   

Section 11.7

  Counterparts      66   

Section 11.8

  Successors and Assigns      66   

Section 11.9

  Participants      67   

Section 11.10

  Assignments      67   

Section 11.11

  Amendments      70   

Section 11.12

  Headings      70   

Section 11.13

  Costs and Expenses; Indemnification      70   

 

iii



--------------------------------------------------------------------------------

Section 11.14

  Set off      72   

Section 11.15

  Entire Agreement      72   

Section 11.16

  Governing Law      72   

Section 11.17

  Severability of Provisions      72   

Section 11.18

  Excess Interest      73   

Section 11.19

  Construction      73   

Section 11.20

  Lender’s Obligations Several      73   

Section 11.21

  Submission to Jurisdiction; Waiver of Venue; Service of Process      73   

Section 11.22

  Waiver of Jury Trial      74   

Section 11.23

  USA Patriot Act      75   

Section 11.24

  Confidentiality      75   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of July 28, 2014, by and among Techne
Corporation, a Minnesota corporation (the “Borrower”), the direct and indirect
Domestic Subsidiaries of Borrower from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, and BMO Harris Bank N.A., a national banking association,
as Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings ascribed thereto in Section 1.1.

PRELIMINARY STATEMENT

Borrower has requested, and the Lenders have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS; INTERPRETATION.

Section 1.1 Definitions. The following terms when used herein shall have the
following meanings:

“Acquired Business” means the entity or assets acquired by Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that Borrower or the Subsidiary is the surviving entity.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

   =    LIBOR          1 - Eurodollar Reserve Percentage   

“Administrative Agent” means BMO Harris Bank N.A., a national banking
association, in its capacity as Administrative Agent hereunder, and any
successor in such capacity pursuant to Section 9.7.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“Anti-Corruption Laws” has the meaning in Section 5.18(v).

“Applicable Margin” means, with respect to Loans and the commitment fee payable
under Section 2.10, until the first Pricing Date, the rates per annum shown
opposite Level II below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

 

Level

  

Total Funded

Debt/EBITDA Ratio for

Such Pricing Date

   Applicable Margin for Base
Rate Loans under Revolving
Credit shall be     Applicable Margin for
Eurodollar Loans under
Revolving Credit shall be:     Applicable
Commitment Fee
shall be:  

IV

   Greater than or equal to 2.50 to 1.0      0.75 %      1.75 %      0.15 % 

III

   Less than 2.50 to 1.0, but greater than or equal to 1.75 to 1.0      0.50 % 
    1.50 %      0.15 % 

II

   Less than 1.75 to 1.0, but greater than or equal to 1.00 to 1.0      0.25 % 
    1.25 %      0.15 % 

I

   Less than 1.00 to 1.0      0.00 %      1.00 %      0.15 % 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
Borrower ending on or after September 30, 2014, the date on which Administrative
Agent is in receipt of Borrower’s most recent financial statements (and, in the
case of the year-end financial statements, audit report) for the fiscal quarter
then ended, pursuant to Section 6.5. The Applicable Margin shall be established
based on the Total Funded Debt/EBITDA Ratio for the most recently completed
fiscal quarter and the Applicable Margin established on a Pricing Date shall
remain in effect until the next Pricing Date. If Borrower has not delivered its
financial statements by the date such financial statements (and, in the case of
the year-end financial statements, audit report) are required to be delivered
under Section 6.5, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level IV shall apply). If Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date. In all other

 

2



--------------------------------------------------------------------------------

circumstances, the Applicable Margin established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the fiscal quarter covered by such financial statements until the next
Pricing Date. Each determination of the Applicable Margin made by Administrative
Agent in accordance with the foregoing shall be conclusive and binding on
Borrower and the Lenders absent manifest error.

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Administrative
Agent determines that (i) the Total Funded Debt/EBITDA Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Funded Debt/EBITDA Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of any Event of
Default described in Section 8.1(j) or (k) with respect to Borrower has occurred
and is continuing, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under any other provision of the Loan Documents. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Investment Policy” means the Investment Policy dated January 28, 2010,
as adopted by Borrower, as the same may be amended, supplemented or restated
from time to time with the prior written approval of the Required Lenders.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.10), and accepted by Administrative Agent, in
substantially the form of Exhibit F or any other form approved by Administrative
Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by Borrower pursuant to Section 4.1 or on any update of any such list
provided by Borrower to Administrative Agent, or any further or different
officers of Borrower so named by any Authorized Representative of Borrower in a
written notice to Administrative Agent.

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by Administrative
Agent from time to time as its prime commercial rate as in effect on such day,
with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100

 

3



--------------------------------------------------------------------------------

of 1%) of the rates per annum quoted to Administrative Agent at approximately
10:00 a.m. (or as soon thereafter as is practicable) on such day (or, if such
day is not a Business Day, on the immediately preceding Business Day) by two or
more Federal funds brokers selected by Administrative Agent for sale to
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for any day,
the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month interest period which
appears on the Bloomberg Financial Market’s terminal screen entitled “Official
ICE LIBOR Fixings” as of 11:00 a.m. (London, England time) on such day (or, if
such day is not a Business Day, on the immediately preceding Business Day)
divided by (ii) one (1) minus the Eurodollar Reserve Percentage.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.2(a).

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the Revolving Credit on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit. A Borrowing is “advanced” on the day Lenders advance
funds comprising such Borrowing to Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as determined pursuant to Section 2.4. Borrowings of Swing Loans are made by
the Swing Line Lender in accordance with the procedures set forth in
Section 2.5.

“Business Day” means any day (other than a Saturday or Sunday) on which
commercial banks are not authorized or required to close in New York, New York,
and, if the applicable Business Day relates to the advance or continuation of,
or conversion into, or payment of a Eurodollar Loan, on which banks are dealing
in U.S. Dollar deposits in the interbank eurodollar market in London, England
and Nassau, Bahamas.

“Canadian Hybrid Leverage Plan” means the Canadian hybrid leverage plan as
presented by Borrower to Lenders in connection with the contemplated acquisition
by Borrower of ProteinSimple and its subsidiaries.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof or (c) the making or issuance of any request, rule,
guideline, interpretation, or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 30% or more of
the outstanding capital stock or other equity interests of Borrower on a fully
diluted basis, or (b) occupation of seats (other than vacant seats) of Borrower
by Persons who were neither (i) nominated by the board of directors of Borrower
nor (ii) appointed by directors so nominated.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.1 shall be satisfied or waived in a
manner acceptable to Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit Event” means the advancing of any Loan.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund any portion of the Revolving Loan, or, if applicable, a Swing
Loan required to be funded by it hereunder (herein, a “Defaulted Loan”) within
two (2) Business Days of the date required to be funded by it hereunder unless
such Lender notifies the Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the

 

5



--------------------------------------------------------------------------------

Administrative Agent, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Swing Loans) within two (2) Business Days of the date when due, (b) has
notified Borrower, the Administrative Agent or any the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or Borrower, to confirm in
writing to the Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Borrower), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Borrower, Swing Line Lender and each Lender.

“Designated Disbursement Account” means the account of Borrower maintained with
Administrative Agent or its Affiliate and designated in writing to
Administrative Agent as Borrower’s Designated Disbursement Account (or such
other account as Borrower and Administrative Agent may otherwise agree).

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary;
provided that a limited liability company organized in the United States of
America for the purpose of the Canadian Hybrid Leverage Plan, the assets of
which consist solely of assets necessary to carry out the Canadian Hybrid
Leverage Plan, shall not be considered a Domestic Subsidiary for the purposes of
this Agreement.

“EBIT” means, with reference to any period, Net Income for such period plus all
amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, and (b) federal, state and local income
taxes for such period, and adjusted for (i) (A) inventory step-ups associated
with inventory of a Permitted Acquisition, (B) one-time professional fees
related to a Permitted Acquisition, (C) any non-recurring fees, expenses or
charges (including any such items directly attributable to severance,
restructuring charges, relocation costs and one-time compensation charges)
relating to a Permitted Acquisition, and (D)

 

6



--------------------------------------------------------------------------------

other non-recurring extraordinary items, provided that all adjustments under
this subsection (i) are subject to the approval of the Required Lenders,
(ii) gains or losses realized upon the sale or other disposition of any asset
that is not sold or disposed of in the ordinary course of business,
(iii) extraordinary or non-recurring charges, expenses, gains or losses,
(iv) any losses from an early extinguishment of indebtedness, and (v) all other
non-cash compensation expenses from equity based compensation and non-cash
charges, non-cash expenses or non-cash gains or losses in such period (excluding
any such item that is non-cash during such period but the subject of a cash
payment in a prior or future period).

“EBITDA” means, with reference to any period, EBIT plus (a) depreciation of
fixed assets, (b) amortization of intangible assets for such period, and (c) the
EBITDA of the target of a Permitted Acquisition during all relevant periods.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, and (ii) unless an Event of Default has occurred
and is continuing, Borrower (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include Borrower or any Guarantor or any of Borrower’s or such
Guarantor’s Affiliates or Subsidiaries.

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by Borrower or any of its Subsidiaries.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.2(b).

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including any emergency, marginal, special, and
supplemental

 

7



--------------------------------------------------------------------------------

reserves) are imposed by the Board of Governors of the Federal Reserve System
(or any successor) on “eurocurrency liabilities,” as defined in such Board’s
Regulation D (or any successor thereto), subject to any amendments of such
reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the relevant
Loans shall be deemed to be “eurocurrency liabilities” as defined in Regulation
D without benefit or credit for any prorations, exemptions or offsets under
Regulation D. The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any such reserve percentage.

“Event of Default” means any event or condition identified as such in
Section 8.1.

“Excluded Swap Obligation” means any Swap Obligation of a Loan Party (other than
the direct counterparty of such Swap Obligation) if, and to the extent that, all
or a portion of the Guaranty of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the Guaranty of such Loan
Party or the grant of such security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) taxes imposed on or measured by net income (however denominated), franchise
taxes, and branch profits taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.7(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) taxes attributable to such Lender’s failure to comply with Section 3.1(b)
and (d) any U.S. federal withholding taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

8



--------------------------------------------------------------------------------

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America (or conducts no business activity), and
(c) has substantially all of its assets outside of the United States of America
(or has no assets).

“Fronting Exposure” means at any time there is a Defaulting Lender, with respect
to the Swing Line Lender, such Defaulting Lender’s Percentage of outstanding
Swing Loans made by the Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds Transfer and Deposit Account Liability” means the liability of Borrower
or any Guarantor owing to any of the Lenders, or any Affiliates of such Lenders,
arising out of (a) credit cards to commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) the execution
or processing of electronic transfers of funds by automatic clearing house
transfer, wire transfer or otherwise to or from deposit accounts of Borrower
and/or any Guarantor now or hereafter maintained with any of the Lenders or
their Affiliates, (c) the acceptance for deposit or the honoring for payment of
any check, draft or other item with respect to any such deposit accounts, and
(d) any other deposit, disbursement, and cash management services afforded to
Borrower or any Guarantor by any of such Lenders or their Affiliates.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Government Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

9



--------------------------------------------------------------------------------

“Guarantor” and “Guarantors” each is defined in Section 6.12(a).

“Guaranty” and “Guaranties” each is defined in Section 6.12(a).

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including the manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation, handling of or corrective or response
action to any Hazardous Material.

“Hedging Liability” means the liability of Borrower or any Guarantor to any of
the Lenders, or any Affiliates of such Lenders, in respect of any interest rate,
foreign currency, and/or commodity swap, exchange, cap, collar, floor, forward,
future or option agreement, or any other similar interest rate, currency or
commodity hedging arrangement, as Borrower or such Guarantor, as the case may
be, may from time to time enter into with any one or more of the Lenders party
to this Agreement or their Affiliates; provided, that Hedging Liability shall
not include Excluded Swap Obligations.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business),
(c) all indebtedness secured by any Lien upon Property of such Person, whether
or not such Person has assumed or become liable for the payment of such
indebtedness, (d) all Capitalized Lease Obligations of such Person, and (e) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other extensions of credit whether or not representing
obligations for borrowed money.

“Indemnified Taxes” means (a) taxes, including penalties and interest, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of Borrower under any Loan Document and (b) to the
extent not otherwise described in (a), Other Taxes.

“Interest Coverage Ratio” means, with reference to any period, the ratio of
(a) EBIT of Borrower and its Subsidiaries for the previous four fiscal quarters
of Borrower to (b) cash Interest Expense of Borrower and its Subsidiaries for
the same previous four fiscal quarters of Borrower.

 

10



--------------------------------------------------------------------------------

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount, expense and other fees and
charges associated with indebtedness) of Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan (other than Swing
Loans), the last day of every calendar month) and on the maturity date, and
(c) as to any Swing Loan, (i) bearing interest by reference to the Base Rate,
the last day of every calendar month, and on the maturity date and (ii) bearing
interest by reference to the Swing Line Lender’s Quoted Rate, the last day of
the Interest Period with respect to such Swing Loan, and on the maturity date.

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, one, two, three or six months thereafter and
(b) in the case of Swing Loans bearing interest at the Swing Line Lender’s
Quoted Rate, on the date one (1) to five (5) Business Days thereafter as
mutually agreed by Borrower and the Swing Line Lender, provided, that:

i. no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

ii. whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

iii. for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, that if there is no numerically corresponding day in the month in
which such an Interest Period is to end or if such an Interest Period begins on
the last Business Day of a calendar month, then such Interest Period shall end
on the last Business Day of the calendar month in which such Interest Period is
to end.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and

 

11



--------------------------------------------------------------------------------

agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

“Lenders” means and includes BMO Harris Bank N.A. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 11.10 and, unless the context otherwise requires, the
Swing Line Lender.

“Lending Office” is defined in Section 3.7.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by Administrative
Agent for delivery on the first day of and for a period equal to such Interest
Period and in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made as part of such Borrowing.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which is the ICE Benchmark Administration (ICE) LIBOR and reported on Bloomberg
Financial Market’s terminal screen entitled “Official ICE LIBOR Fixings.”

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement;; provided, however, that financing statements filed in
connection with true leases or operating leases shall not constitute a “Lien”
for purposes of this Agreement.

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

“Loan Documents” means this Agreement, the Notes, the Guaranties, and each other
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith.

“Loan Parties” means Borrower and each Guarantor, collectively.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of Borrower or of Borrower and its Subsidiaries taken as
a whole, (b) a material impairment of the

 

12



--------------------------------------------------------------------------------

ability of Borrower or any Subsidiary to perform its material obligations under
any Loan Document or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against Borrower or any Subsidiary of any Loan
Document or the rights and remedies of Administrative Agent and the Lenders
thereunder.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, with reference to any period, the net income (or net loss)
of Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, Borrower or
another Subsidiary, and (b) the net income (or net loss) of any Person (other
than a Subsidiary) in which Borrower or any of its Subsidiaries has an equity
interest in, except to the extent of the amount of dividends or other
distributions actually paid to Borrower or any of its Subsidiaries during such
period.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 11.11 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” and “Notes” each is defined in Section 2.9.

“Obligations” means all obligations of Borrower to pay principal and interest on
the Loans, all fees and charges payable hereunder, and all other payment
obligations of Borrower or any of its Subsidiaries arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired; provided, that Obligations shall not include
Excluded Swap Obligations.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 6.9.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering laws
(including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act)), and all economic and trade sanction programs administered
by OFAC, any and all similar United States federal laws, regulations or
Executive Orders, and any similar laws, regulators or orders adopted by any
State within the United States.

 

13



--------------------------------------------------------------------------------

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Other Connection Taxes” means with respect to any Lender, taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7(b)).

“Participant Register” as defined in Section 11.9.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means for each Lender, the percentage of the Revolving Credit
Commitments represented by such Lender’s Revolving Credit Commitment.

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

(a) the Acquired Business is in an Eligible Line of Business;

(b) the Acquisition shall not be a Hostile Acquisition;

(c) the financial statements of the Acquired Business shall have been audited by
a nationally recognized accounting firm or such financial statements shall have
undergone review of a scope reasonably satisfactory to Administrative Agent;

(d) if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, Borrower shall have complied with the requirements of
Section 6.12 in connection therewith; and

(e) after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist, including with respect to
the financial covenants contained in Section 7.12 on a pro forma basis.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

14



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Premises” means the real property owned or leased by Borrower or any
Subsidiary.

“Pro Rata Share” means, as for each Lender, its Percentage.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including the abandonment or discarding
of barrels, drums, containers, tanks or other receptacles containing or
previously containing any Hazardous Material.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and Unused Revolving Credit Commitments constitute more than
50% of the sum of the total outstanding Loans and Unused Revolving Credit
Commitments of the Lenders, subject to a minimum of two (2) Lenders. The Loans
and Unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans described in Sections 2.1 and 2.5.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans issued for the
account of Borrower

 

15



--------------------------------------------------------------------------------

hereunder in an aggregate principal or face amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced or modified
at any time or from time to time pursuant to the terms hereof. Subject to
increase pursuant to the terms and subject to the conditions set forth in
Section 2.16, Borrower and the Lenders acknowledge and agree that the Revolving
Credit Commitments of the Lenders aggregate $150,000,000 on the date hereof.

“Revolving Loan” is defined in Section 2.1 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 2.9.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) pursuant to OFAC Sanctions
Programs, or (b) by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations , Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by Administrative Agent and is otherwise pursuant
to documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are, in each case, in form and
substance reasonably satisfactory to Required Lenders.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of Borrower or
of any of its direct or indirect Subsidiaries.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

16



--------------------------------------------------------------------------------

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.5.

“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 11.10.

“Swing Line Lender’s Quoted Rate” is defined in Section 2.5(c).

“Swing Line Sublimit” means $20,000,000, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 2.5.

“Swing Note” is defined in Section 2.9.

“Termination Date” means July 31, 2019, or such earlier date on which the
Revolving Credit Commitments are terminated in whole pursuant to Section 2.13,
8.2 or 8.3.

“Total Assets” means all assets of Borrower and its Subsidiaries determined in
accordance with GAAP and as set forth in the consolidated balance sheet of
Borrower and its Subsidiaries as delivered pursuant to Section 6.5(b).

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of the principal portion of (a) all Indebtedness for
Borrowed Money of Borrower and its Subsidiaries at such time, and (b) all
Indebtedness for Borrowed Money of any other Person which is directly or
indirectly guaranteed by Borrower or any of its Subsidiaries or which Borrower
or any of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.

“Total Funded Debt/EBITDA Ratio” means the ratio of Total Funded Debt of
Borrower and its Subsidiaries to the EBITDA of Borrower and its Subsidiaries, it
being understood that to the extent any acquisition shall have occurred during
such period, the Total Funded Debt/EBITDA Ratio shall be calculated as if such
acquisition occurred at the beginning of such period.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans. Amounts outstanding under the Swing Loans
shall not be considered outstanding for purposes of the calculation of the
revolving credit commitment fee pursuant to Section 2.10(a).

 

17



--------------------------------------------------------------------------------

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means Equity Interests of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by Borrower and/or one or
more Wholly owned Subsidiaries within the meaning of this definition.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

Section 1.2 Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof,”
“herein,” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” All references to time of day
herein are references to Minneapolis, Minnesota, time unless otherwise
specifically provided. Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

Section 1.3 Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either Borrower or the
Required Lenders may by notice to the Lenders and Borrower, respectively,
require that the Lenders and Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of Borrower and its Subsidiaries shall be the
same as if such change had not been made. No delay by Borrower or the Required
Lenders in requiring such negotiation shall limit their right to so require such
a negotiation at any time after such a change in accounting principles. Until
any such covenant, standard, or term is amended in accordance with this
Section 1.3, financial covenants shall be computed and determined in accordance
with GAAP in effect prior to such change in accounting principles. Without
limiting the generality of the foregoing, Borrower shall neither be deemed to be
in compliance with any financial covenant hereunder nor out of compliance with
any financial covenant hereunder if such state of compliance or noncompliance,
as the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof.

 

18



--------------------------------------------------------------------------------

SECTION 2. THE CREDIT FACILITIES.

Section 2.1 Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively for all the Lenders
the “Revolving Loans”) in U.S. Dollars to Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Termination Date. The sum of the aggregate principal amount of Revolving Loans
and Swing Loans at any time outstanding shall not exceed the amount of One
Hundred Fifty Million and No/100 Dollars ($150,000,000.00). Each Borrowing of
Revolving Loans shall be made ratably by the Lenders in proportion to their
respective Percentages. As provided in Section 2.4(a), Borrower may elect that
each Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Termination Date, subject to the terms and conditions hereof.

Section 2.2 Applicable Interest Rates.

(a) Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 360 days and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by Borrower on
each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

(c) Rate Determinations. Administrative Agent shall determine each interest rate
applicable to the Loans hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

Section 2.3 Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced under a Credit shall be in an amount not less than
$500,000 or such greater amount which is an integral multiple of $100,000. Each
Borrowing of Eurodollar Loans advanced, continued or converted under a Credit
shall be in an amount equal to $1,000,000 or such greater amount which is an
integral multiple of $500,000. Without Administrative Agent’s consent, there
shall not be more than fifteen (15) Borrowings of Eurodollar Loans outstanding
hereunder at any one time.

Section 2.4 Manner of Borrowing Loans and Designating Applicable Interest Rates.

 

19



--------------------------------------------------------------------------------

(a) Notice to Administrative Agent. Borrower shall give notice to Administrative
Agent by no later than 10:00 a.m.: (i) at least three (3) Business Days before
the date on which Borrower requests the Lenders to advance a Borrowing of
Eurodollar Loans and (ii) on the date Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice of a new
Borrowing. Thereafter, subject to the terms and conditions hereof, Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing set forth in Section 2.3, a portion thereof, as follows:
(i) if such Borrowing is of Eurodollar Loans, on the last day of the Interest
Period applicable thereto, Borrower may continue part or all of such Borrowing
as Eurodollar Loans or convert part or all of such Borrowing into Base Rate
Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business Day,
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by Borrower. Borrower shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing to Administrative Agent by telephone, telecopy, or other
telecommunication device acceptable to Administrative Agent (which notice shall
be irrevocable once given and, if by telephone, shall be promptly confirmed in
writing), substantially in the form attached hereto as Exhibit A (Notice of
Borrowing) or Exhibit B (Notice of Continuation/Conversion), as applicable, or
in such other form acceptable to Administrative Agent. Notice of the
continuation of a Borrowing of Eurodollar Loans for an additional Interest
Period or of the conversion of part or all of a Borrowing of Base Rate Loans
into Eurodollar Loans must be given by no later than 10:00 a.m. at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. Upon
notice to Borrower by Administrative Agent or the Required Lenders (or, in the
case of an Event of Default under Section 8.1(j) or 8.1(k) with respect to
Borrower, without notice), no Borrowing of Eurodollar Loans shall be advanced,
continued, or created by conversion if any Default or Event of Default then
exists. Borrower agrees that Administrative Agent may rely on any such
telephonic, telecopy or other telecommunication notice given by any person
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if Administrative Agent has acted in reliance thereon.

(b) Notice to the Lenders. Administrative Agent shall give prompt telephonic,
telecopy or other telecommunication notice to each Lender of any notice from
Borrower received pursuant to Section 2.4(a) above and, if such notice requests
the Lenders to make Eurodollar Loans, Administrative Agent shall give notice to
Borrower and each Lender by like means of the interest rate applicable thereto
promptly after Administrative Agent has made such determination.

(c) Borrower’s Failure to Notify. If Borrower fails to give notice pursuant to
Section 2.4(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the

 

20



--------------------------------------------------------------------------------

period required by Section 2.4(a) and such Borrowing is not prepaid in
accordance with Section 2.7(a), such Borrowing shall automatically be converted
into a Borrowing of Base Rate Loans.

(d) Disbursement of Loans. Not later than 1:00 p.m. on the date of any requested
advance of a new Borrowing, subject to Section 4, each Lender shall make
available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of Administrative Agent in Minneapolis,
Minnesota (or at such other location as Administrative Agent shall designate).
Administrative Agent shall make the proceeds of each new Borrowing available to
Borrower at Administrative Agent’s principal office in Minneapolis, Minnesota
(or at such other location as Administrative Agent shall designate), by
depositing or wire transferring such proceeds to the credit of Borrower’s
Designated Disbursement Account or as Borrower and Administrative Agent may
otherwise agree.

(e) Administrative Agent Reliance on Lender Funding. Unless Administrative Agent
shall have been notified by a Lender prior to (or, in the case of a Borrowing of
Base Rate Loans, by 1:00 p.m.) the date on which such Lender is scheduled to
make payment to Administrative Agent of the proceeds of a Loan (which notice
shall be effective upon receipt) that such Lender does not intend to make such
payment, Administrative Agent may assume that such Lender has made such payment
when due and Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to Borrower the proceeds of the Loan to
be made by such Lender and, if any Lender has not in fact made such payment to
Administrative Agent, such Lender shall, on demand, pay to Administrative Agent
the amount made available to Borrower attributable to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to Borrower and ending on (but excluding) the
date such Lender pays such amount to Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by Administrative Agent
to the date two (2) Business Days after payment by such Lender is due hereunder,
the Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Lender to the date such
payment is made by such Lender, the Base Rate in effect for each such day. If
such amount is not received from such Lender by Administrative Agent immediately
upon demand, Borrower will, on demand, repay to Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 3.3 so that Borrower will have no liability under such Section with
respect to such payment.

Section 2.5 Swing Loans.

(a) Generally. Subject to the terms and conditions hereof, as part of the
Revolving Credit, the Swing Line Lender may make loans in U.S. Dollars to
Borrower under the Swing Line (individually a “Swing Loan” and collectively the
“Swing Loans”) which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit. Swing Loans may be availed of from time to time and
borrowings thereunder may be repaid and used again during the period ending on
the Termination Date. Each Swing Loan shall be in a minimum amount of $250,000
or such greater amount which is an integral multiple of $100,000.

 

21



--------------------------------------------------------------------------------

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to (i) the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans under the
Revolving Credit as from time to time in effect (computed on the basis of a year
of 360 days for the actual number of days elapsed) or (ii) the Swing Line
Lender’s Quoted Rate (computed on the basis of a year of 360 days for the actual
number of days elapsed). Interest on each Swing Loan shall be due and payable by
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).

(c) Requests for Swing Loans. Borrower shall give Administrative Agent prior
notice (which may be written or oral) no later than 12:00 Noon on the date upon
which Borrower requests that any Swing Loan be made, of the amount and date of
such Swing Loan, and, if applicable, the Interest Period requested therefor.
Administrative Agent shall promptly advise the Swing Line Lender of any such
notice received from Borrower. After receiving such notice, the Swing Line
Lender shall in its discretion quote an interest rate to Borrower at which the
Swing Line Lender would be willing to make such Swing Loan available to Borrower
for the Interest Period so requested (the rate so quoted for a given Interest
Period being herein referred to as “Swing Line Lender’s Quoted Rate”). Borrower
acknowledges and agrees that the interest rate quote is given for immediate and
irrevocable acceptance. If Borrower does not so immediately accept the Swing
Line Lender’s Quoted Rate for the full amount requested by Borrower for such
Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect. Subject to the
terms and conditions hereof, the proceeds of each Swing Loan extended to
Borrower shall be deposited or otherwise wire transferred to Borrower’s
Designated Disbursement Account or as Borrower, Administrative Agent, and the
Swing Line Lender may otherwise agree. Anything contained in the foregoing to
the contrary notwithstanding, the undertaking of the Swing Line Lender to make
Swing Loans shall be subject to all of the terms and conditions of this
Agreement (provided that the Swing Line Lender shall be entitled to assume that
the conditions precedent to an advance of any Swing Loan have been satisfied
unless notified to the contrary by Administrative Agent or the Required
Lenders).

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of Borrower (which hereby irrevocably authorizes the
Swing Line Lender to act on its behalf for such purpose) and with notice to
Borrower and Administrative Agent, request each Lender to make a Revolving Loan
in the form of a Base Rate Loan in an amount equal to such Lender’s Percentage
of the amount of the Swing Loans outstanding on the date such notice is given.
Unless an Event of Default described in Section 8.1(j) or 8.1(k) exists with
respect to Borrower, regardless of the existence of any other Event of Default,
each Lender shall make the proceeds of its requested Revolving Loan available to
Administrative Agent for the account of the Swing Line Lender), in immediately
available funds, at Administrative Agent’s office in Minneapolis, Minnesota (or
such other location designated by Administrative Agent), before 12:00 Noon on
the Business Day following the day such notice is given. Administrative Agent
shall promptly remit the proceeds of such Borrowing to the Swing Line Lender to
repay the outstanding Swing Loans.

 

22



--------------------------------------------------------------------------------

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 2.5(d) (because
an Event of Default described in Section 8.1(j) or 8.1(k) exists with respect to
Borrower or otherwise), such Lender will, by the time and in the manner such
Revolving Loan was to have been funded to the Swing Line Lender, purchase from
the Swing Line Lender an undivided participating interest in the outstanding
Swing Loans in an amount equal to its Percentage of the aggregate principal
amount of Swing Loans that were to have been repaid with such Revolving Loans.
Each Lender that so purchases a participation in a Swing Loan shall thereafter
be entitled to receive its Percentage of each payment of principal received on
the Swing Loan and of interest received thereon accruing from the date such
Lender funded to the Swing Line Lender its participation in such Loan. The
several obligations of the Lenders under this Section shall be absolute,
irrevocable, and unconditional under any and all circumstances whatsoever and
shall not be subject to any set off, counterclaim or defense to payment which
any Lender may have or have had against Borrower, any other Lender, or any other
Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Revolving Credit Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding, or reduction whatsoever.

Section 2.6 Maturity of Loans.

(a) Revolving Loans. Each Revolving Loan, both for principal and interest then
outstanding, shall mature and be due and payable by Borrower on the Termination
Date.

(b) Swing Loans. Each Swing Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by Borrower on the Termination Date.

Section 2.7 Prepayments.

(a) Optional Prepayments. Borrower may prepay in whole or in part, but, if in
part, then: (i) if such Borrowing is of Base Rate Loans, in an amount not less
than $100,000, (ii) if such Borrowing is of Eurodollar Loans, in an amount not
less than $500,000, and (iii) in each case, in an amount such that the minimum
amount required for a Borrowing pursuant to Section 2.3 and 2.5 remains
outstanding, subject to the following notice requirements: any Borrowing of
Eurodollar Loans at any time upon three (3) Business Days prior notice by
Borrower to Administrative Agent or, in the case of a Borrowing of Base Rate
Loans, notice delivered by Borrower to Administrative Agent no later than 10:00
a.m. on the date of prepayment (or, in any case, such shorter period of time
then agreed to by Administrative Agent), such prepayment, in each case, to be
made by the payment of the principal amount to be prepaid and, in the case of
any Eurodollar Loans or Swing Loans, accrued interest thereon to the date fixed
for prepayment plus any amounts due the Lenders under Section 3.3.

(b) Mandatory Prepayments.

(i) Borrower shall, on each date the Revolving Credit Commitments are reduced
pursuant to Section 2.13, prepay the Revolving Loans and Swing Loans by the
amount, if any, necessary to reduce the sum of the aggregate principal amount of

 

23



--------------------------------------------------------------------------------

Revolving Loans and Swing Loans then outstanding to the amount to which the
Revolving Credit Commitments have been so reduced.

(ii) Unless Borrower otherwise directs, prepayments of Loans under this
Section 2.7(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 2.7(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans or Swing Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 3.3.

(c) Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

Section 2.8 Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration upon
Administrative Agent’s written notice to Borrower (other than with respect to
any Event of Default described in Section 8.1(j) or (k), in which case no notice
shall be required), Borrower shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on the principal amount of
all Loans at a rate per annum equal to:

(a) for any Base Rate Loan or any Swing Loan bearing interest based on the Base
Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from time to
time in effect;

(b) for any Eurodollar Loan or any Swing Loan bearing interest at Administrative
Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in effect thereon
at the time of such default until the end of the Interest Period applicable
thereto and, thereafter, at a rate per annum equal to the sum of 2.0% plus the
Applicable Margin for Base Rate Loans plus the Base Rate from time to time in
effect;

provided, that in the absence of acceleration, the implementation of the Default
Rate pursuant to this Section shall be made at the election of Administrative
Agent, acting at the request or with the consent of the Required Lenders, with
written notice to Borrower. While any Event of Default exists or after
acceleration, interest shall be paid on demand of Administrative Agent at the
request or with the consent of the Required Lenders.

Section 2.9 Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and

 

24



--------------------------------------------------------------------------------

payable from Borrower to each Lender hereunder and (iii) the amount of any sum
received by Administrative Agent hereunder from Borrower and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, that the failure of Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Obligations in
accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit C-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or Exhibit C-2 (in the case of its
Swing Loans and referred to herein as a “Swing Note”), as applicable (the
Revolving Notes and Swing Note being hereinafter referred to collectively as the
“Notes” and individually as a “Note”). In such event, Borrower shall prepare,
execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Revolving Credit Commitment, or
Swing Line Sublimit, as applicable. Thereafter, the Loans evidenced by such Note
or Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 11.10) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 11.10,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.

Section 2.10 Fees.

(a) Revolving Credit Commitment Fee. Borrower shall pay to Administrative Agent
for the ratable account of the Lenders in accordance with their Percentages a
commitment fee at the rate per annum equal to the Applicable Margin (computed on
the basis of a year of 360 days and the actual number of days elapsed) on the
average daily Unused Revolving Credit Commitments. Such commitment fee shall be
payable quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Termination Date, unless the Revolving Credit
Commitments are terminated in whole on an earlier date, in which event the
commitment fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

(b) Administrative Agent Fees. Borrower shall pay to Administrative Agent, for
its own use and benefit, the fees agreed to between Administrative Agent and
Borrower in a fee letter dated June 17, 2014, or as otherwise agreed to in
writing between them.

(c) Upfront Fee. On the Closing Date, Borrower shall pay to each of the Lenders,
for its own use and benefit, a non-refundable upfront fee in an amount equal to
0.15% of its Revolving Credit Commitment.

Section 2.11 Place and Application of Payments. All payments of principal of and
interest on the Loans, and of all other Obligations payable by Borrower under
this Agreement and the other Loan Documents, shall be made by Borrower to
Administrative Agent by no later than 12:00 Noon on the due date thereof at the
office of Administrative Agent in Minneapolis,

 

25



--------------------------------------------------------------------------------

Minnesota (or such other location as Administrative Agent may designate to
Borrower), for the benefit of the Lender(s) entitled thereto. Any payments
received after such time shall be deemed to have been received by Administrative
Agent on the next Business Day. All such payments shall be made in U.S. Dollars,
in immediately available funds at the place of payment, in each case without set
off or counterclaim. Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
in which the Lenders have purchased Participating Interests ratably to the
Lenders and like funds relating to the payment of any other amount payable to
any Lender to such Lender, in each case to be applied in accordance with the
terms of this Agreement. If Administrative Agent causes amounts to be
distributed to the Lenders in reliance upon the assumption that Borrower will
make a scheduled payment and such scheduled payment is not so made, each Lender
shall, on demand, repay to Administrative Agent the amount distributed to such
Lender together with interest thereon in respect of each day during the period
commencing on the date such amount was distributed to such Lender and ending on
(but excluding) the date such Lender repays such amount to Administrative Agent,
at a rate per annum equal to: (i) from the date the distribution was made to the
date two (2) Business Days after payment by such Lender is due hereunder, the
Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Lender to the date such
payment is made by such Lender, the Base Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding (including
Section 2.7(b)), all payments and collections received in respect of the
Obligations by Administrative Agent or any of the Lenders after acceleration or
the final maturity of the Obligations or termination of the Revolving Credit
Commitments as a result of an Event of Default shall be remitted to
Administrative Agent and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by
Administrative Agent, and any security trustee therefor, in enforcing rights
under the Loan Documents, and in any event including all costs and expenses of a
character which Borrower has agreed to pay Administrative Agent under
Section 11.13 (such funds to be retained by Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to Administrative Agent);

(b) second, to the payment of the Swing Loans, both for principal and accrued
but unpaid interest;

(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d) fourth, to the payment of principal on the Loans (other than Swing Loans),
Fund Transfer and Deposit Account Liability and Hedging Liability (provided that
funds from any Person directly or indirectly liable for a Swap Obligation and
that was not an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such Swap Obligation was incurred may not be used to
satisfy such Swap Obligation), the aggregate amount paid to, or held

 

26



--------------------------------------------------------------------------------

as collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

(e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Borrower and its Subsidiaries
secured by the Loan Documents (including Funds Transfer and Deposit Account
Liability) (provided that funds from any Person directly or indirectly liable
for a Swap Obligation and that was not an “eligible contract participant” as
defined in the Commodity Exchange Act at the time such Swap Obligation was
incurred may not be used to satisfy such Swap Obligation) to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

(f) finally, to Borrower or whoever else may be lawfully entitled thereto.

Section 2.12 Account Debit. Borrower hereby irrevocably authorizes
Administrative Agent to charge account no. 25019401 maintained with
Administrative Agent for the amounts from time to time necessary to pay any then
due Obligations; provided that Borrower acknowledges and agrees that
Administrative Agent shall not be under an obligation to do so and
Administrative Agent shall not incur any liability to Borrower or any other
Person for Administrative Agent’s failure to do so.

Section 2.13 Commitment Terminations.

(a) Optional Revolving Credit Terminations. Borrower shall have the right at any
time and from time to time, upon five (5) Business Days prior written notice to
Administrative Agent (or such shorter period of time agreed to by Administrative
Agent), to terminate the Revolving Credit Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $1,000,000 and (ii) allocated ratably among the Lenders in proportion to
their respective Percentages, provided that the Revolving Credit Commitments may
not be reduced to an amount less than the sum of the aggregate principal amount
of Revolving Loans and Swing Loans. Any termination of the Revolving Credit
Commitments below the Swing Line Sublimit then in effect shall reduce the Swing
Line Sublimit by a like amount. Administrative Agent shall give prompt notice to
each Lender of any such termination of the Revolving Credit Commitments.

(b) Any termination of the Commitments pursuant to this Section 2.13 may not be
reinstated.

Section 2.14 Substitution of Lenders. In the event (a) Borrower receives a claim
from any Lender for compensation under Section 3.1 or 3.6, (b) Borrower receives
notice from any Lender of any illegality pursuant to Section 3.4, (c) any Lender
is then a Defaulting Lender or such Lender is a Subsidiary or Affiliate of a
Person who has been deemed insolvent or becomes the subject of a bankruptcy or
insolvency proceeding or a receiver or conservator has been appointed for any
such Person, or (d) a Lender fails to consent to an amendment or waiver
requested under Section 11.11 at a time when the Required Lenders have approved
such amendment or waiver (any such Lender referred to in clause (a), (b), (c),
or (d) above being hereinafter referred to as an “Affected Lender”), Borrower
may, in addition to any other rights Borrower may have hereunder or under
applicable law, require, at its expense, any such Affected

 

27



--------------------------------------------------------------------------------

Lender to assign, at par, without recourse, all of its interest, rights, and
obligations hereunder (including all of its Revolving Credit Commitments and the
Loans and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by Borrower, provided that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other Governmental Authority, (ii) Borrower shall have
paid to the Affected Lender all monies (together with amounts due such Affected
Lender under Section 3.4 as if the Loans owing to it were prepaid rather than
assigned) other than such principal owing to it hereunder, and (iii) the
assignment is entered into in accordance with, and subject to the consents
required by, Section 11.10 (provided any assignment fees and reimbursable
expenses due thereunder shall be paid by Borrower).

Section 2.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.14 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swing Line Lender hereunder; third, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.2
were satisfied or waived, such payment shall be applied solely to

 

28



--------------------------------------------------------------------------------

pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Swing Loans are held by the
Lenders pro rata in accordance with the commitments under the applicable
facility without giving effect to clause (a)(iv) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
clause (a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Swing Loans shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless Borrower shall have otherwise notified
the Administrative Agent at such time, Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate amount of Loans and Unused
Revolving Credit Commitments of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
prepay Swing Loans in an amount equal to the Swing Line Lender’s Fronting
Exposure.

(b) Defaulting Lender Cure. If Borrower, the Administrative Agent and the Swing
Line Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swing Loans to be held pro rata by the
Lenders in accordance with the Revolving Credit Commitments (without giving
effect to clause (a)(iv) above), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender

 

29



--------------------------------------------------------------------------------

will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(c) New Swing Loans. So long as any Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund any Swing Loans unless it is satisfied
that it will have no Fronting Exposure after giving effect to such Swing Loan.

Section 2.16 Increase to Revolving Credit Commitments

(a) In the event that Borrower wishes to increase the Revolving Credit
Commitment at any time when no Default or Event of Default has occurred and is
continuing (or would result from such increase) it shall notify Administrative
Agent in writing the amount (the “Revolving Credit Commitment Offered Increase
Amount”) of such proposed increase (such notice a “Revolving Credit Commitment
Increase Notice”) in a minimum amount equal to $10,000,000. The Revolving Credit
Commitment Increase Notice shall specify the proposed Revolving Credit
Commitment Offered Increase Amount, and the proposed effective date, and shall
be accompanied by a certificate executed by one or more duly authorized officers
of Borrower stating that no Default or Event of Default has occurred and is
continuing (or would result from such increase). The Revolving Credit Commitment
Offered Increase Amount shall constitute an offer to each of the Lenders.

(b) Any Lender which accepts the offer to increase its Revolving Credit
Commitment pursuant to Section 2.16(a) shall, in each case, execute a Revolving
Credit Commitment Increase Supplement with Borrower and the Administrative Agent
substantially in the form of Exhibit G whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Revolving Credit Commitment as so increased. No Lender shall have any
obligation, expressed or implied, to increase the amount of its Revolving Credit
Commitment. Only the consent of each Lender increasing its Revolving Credit
Commitment shall be required for an increase in the amount of the Revolving
Commitments pursuant to this Section 2.16. No Lender which elects not to
increase the amount of its Revolving Credit Commitment may be replaced in
respect to its Revolving Credit Commitment as a result thereof without such
Lenders’ consent.

(c) If any Lender’s Revolving Credit Commitment is increased pursuant to this
Section 2.16, additional Revolving Loans made on or after the effectiveness
thereof (the “Revolving Credit Commitment Re-Allocation Date”) shall be made pro
rata based upon the Pro Rata Share calculated for each Lender based on its
Percentage in effect on and after such initial Revolving Credit Commitment
Re-Allocation Date except to the extent that any such pro rata borrowings would
result in any Lender making an aggregate principal amount of Revolving Loans in
excess of its Revolving Credit Commitment in which case such excess amount shall
be allocated to, and made by, such Lender with such increased Revolving Credit
Commitments to the extent of, and pro rata based on, their respective Revolving
Credit Commitments otherwise available, and continuation of Eurodollar Loans
outstanding on such Revolving Credit Commitment Re-Allocation Date shall be
effected by repayment of such Eurodollar Loans on the last day of the Interest
Period applicable thereto and the making of new Eurodollar Loans pro rata based
on such new Pro Rata Shares calculated for each Lender based on its Percentage.
In the event that on any such Revolving Credit Commitment Re-Allocation Date
there is an unpaid

 

30



--------------------------------------------------------------------------------

principal amount of a Base Rate Loan, Borrower shall make prepayments thereof
and borrowings of Base Rate Loans, so that, after giving effect thereto, the
Base Rate Loans outstanding are held pro rata based on such new Pro Rata Shares
calculated for each Lender based on its Percentage. In the event that on any
such Revolving Credit Commitment Re-Allocation Date there is an unpaid principal
amount of Eurodollar Loan, such Eurodollar Loan shall remain outstanding with
the respective holders thereof until the expiration of their respective Interest
Periods (unless Borrower elects to prepay any thereof and in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lender holding such
Eurodollar Loan pro rata based upon the respective principal amounts thereof
outstanding.

(d) Notwithstanding anything to the contrary in this Section 2.16, (i) no Lender
shall have any obligation to increase its Revolving Credit Commitment unless it
agrees to do so in its sole discretion and (ii) in no event shall any
transaction effected pursuant to this Section 2.16 cause the Revolving Credit
Commitments to exceed $300,000,000 in the aggregate.

(e) Administrative Agent shall have received on or prior to the Revolving Credit
Commitment Re-Allocation Date, for the benefit of the Lenders, (i) certified
copies of resolutions of the Board of Directors of Borrower authorizing Borrower
to borrow the Revolving Credit Commitment Offered Increase Amount,
(ii) Revolving Note(s) duly executed by Borrower and properly reflecting the
increase in the Revolving Credit Commitments, and (iii) any other documents or
instruments as may be requested by Administrative Agent.

(f) Upon Borrower’s compliance with the foregoing, Administrative Agent shall
provide written notice of such increase in the Revolving Credit Commitments to
Borrower and the Lenders, and the Revolving Credit Commitments and Percentages
of the Lenders as set forth on the signature pages attached hereto shall be
automatically adjusted in accordance with such notice, without the need for any
further action by any Lenders.

SECTION 3. TAXES; CHANGE IN CIRCUMSTANCES.

Section 3.1 Withholding Taxes.

(a) Payments Free of Withholding. Except as otherwise required by law and
subject to Section 3.1(b), each payment by Borrower and the Guarantors under
this Agreement or the other Loan Documents shall be made without withholding for
or on account of any present or future taxes (other than overall net income
taxes on the recipient) imposed by or within the jurisdiction in which Borrower
or such Guarantor is domiciled, any jurisdiction from which Borrower or such
Guarantor makes any payment, or (in each case) any political subdivision or
taxing authority thereof or therein. If any such withholding is so required,
Borrower or such Guarantor shall make the withholding, pay the amount withheld
to the appropriate governmental authority before penalties attach thereto or
interest accrues thereon, and forthwith pay such additional amount as may be
necessary to ensure that the net amount actually received by each Lender and
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender or Administrative
Agent (as the case may be) would have received had such withholding not been
made. If Administrative Agent or any Lender pays any amount in respect of any
such taxes, penalties or interest,

 

31



--------------------------------------------------------------------------------

Borrower or such Guarantor shall reimburse Administrative Agent or such Lender
for that payment on demand in the currency in which such payment was made. If
Borrower or such Guarantor pays any such taxes, penalties or interest, it shall
deliver official tax receipts evidencing that payment or certified copies
thereof to the Lender or Administrative Agent on whose account such withholding
was made (with a copy to Administrative Agent if not the recipient of the
original) on or before the thirtieth day after payment.

(b) U.S. Withholding Tax Exemptions.

i. Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to Borrower and Administrative
Agent on or before the date the initial Credit Event is made hereunder or, if
later, the date such financial institution becomes a Lender hereunder, two duly
completed and signed copies of (i) either Form W 8 BEN (relating to such Lender
and entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents and the Obligations) or Form W 8 ECI (relating to all amounts to be
received by such Lender, including fees, pursuant to the Loan Documents and the
Obligations) of the United States Internal Revenue Service or (ii) solely if
such Lender is claiming exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a Form W 8 BEN, or any successor form prescribed by the Internal
Revenue Service, and a certificate representing that such Lender is not a bank
for purposes of Section 881(c) of the Code, is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of Borrower and is not
a controlled foreign corporation related to Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to Borrower and Administrative Agent such additional duly completed
and signed copies of one or the other of such Forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by Borrower in
a written notice, directly or through Administrative Agent, to such Lender and
(ii) required under then current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender, including fees, pursuant to the Loan Documents or
the Obligations. Upon the request of Borrower or Administrative Agent, each
Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to Borrower and Administrative
Agent a certificate to the effect that it is such a United States person.

ii. If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine

 

32



--------------------------------------------------------------------------------

that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to Borrower
or Administrative Agent any form or certificate that such Lender is obligated to
submit pursuant to subsection (b) of this Section 3.1 or that such Lender is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender shall promptly notify Borrower and Administrative Agent of such fact
and the Lender shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.

(d) Updated Forms. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.

(e) Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund (including a credit in lieu of such refund)
of any taxes as to which it has been indemnified pursuant to this Section 3.1
(including by the payment of additional amounts pursuant to this Section 3.1),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section with
respect to the taxes giving rise to such refund), net of all out-of-pocket
expenses (including taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (e), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (e) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the indemnifying party or any other Person.

Section 3.2 Documentary Taxes. Borrower agrees to pay on demand any documentary,
stamp or similar taxes payable in respect of this Agreement or any other Loan
Document, including interest and penalties, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder.

 

33



--------------------------------------------------------------------------------

Section 3.3 Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including any loss, cost or expense incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by such Lender
to fund or maintain any Eurodollar Loan or Swing Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on
a date other than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 4 or
otherwise) by Borrower to borrow or continue a Eurodollar Loan or Swing Loan, or
to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan on the date
specified in a notice given pursuant to Section 2.4(a) or 2.5,

(c) any failure by Borrower to make any payment of principal on any Eurodollar
Loan or Swing Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to Borrower, with a
copy to Administrative Agent, a certificate setting forth the amount of such
loss, cost or expense in reasonable detail (including an explanation of the
basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive and binding on Borrower absent
manifest error.

Section 3.4 Change in Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
that, subject to all of the terms and conditions of this Agreement, Borrower may
then elect to borrow the principal amount of the affected Eurodollar Loans from
such Lender by means of Base Rate Loans from such Lender, which Base Rate Loans
shall not be made ratably by the Lenders but only from such affected Lender.

Section 3.5 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

(a) Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period,

 

34



--------------------------------------------------------------------------------

or that by reason of circumstances affecting the interbank eurodollar market
adequate and reasonable means do not exist for ascertaining the applicable
LIBOR, or

(b) the Required Lenders advise Administrative Agent that (i) LIBOR as
determined by Administrative Agent will not adequately and fairly reflect the
cost to such Lenders of funding their Eurodollar Loans for such Interest Period
or (ii) that the making or funding of Eurodollar Loans become impracticable,

then Administrative Agent shall forthwith give notice thereof to Borrower and
the Lenders, whereupon until Administrative Agent notifies Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Lenders to make Eurodollar Loans shall be suspended.

Section 3.6 Increased Cost and Reduced Return.

(a) If any Change in Law:

(i) shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to its Eurodollar Loans, its Notes or its obligation to make
Eurodollar Loans or shall change the basis of taxation of payments to any Lender
(or its Lending Office) of the principal of or interest on its Eurodollar Loans
or any other Loan Document in respect of its Eurodollar Loans or its obligation
to make Eurodollar Loans (except for changes in the rate of tax on the overall
net income of such Lender or its Lending Office imposed by the jurisdiction in
which such Lender’s principal executive office or Lending Office is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Eurodollar Loans any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting its Eurodollar Loans, its Notes or its obligation to make Eurodollar
Loans;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement or under any other Loan Document with
respect thereto, by an amount deemed by such Lender to be material, then, within
15 days after demand by such Lender (with a copy to Administrative Agent),
Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.

(b) If, after the date hereof, any Lender or Administrative Agent shall have
determined that any Change in Law has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital or liquidity requirements
as a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s

 

35



--------------------------------------------------------------------------------

or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender (with a copy to Administrative Agent), Borrower
shall pay to such Lender, as applicable, such additional amount or amounts as
will compensate such Lender for such reduction.

(c) A certificate of a Lender claiming compensation under this Section 3.6 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive absent manifest error. In determining such amount, such Lender may
use any reasonable averaging and attribution methods.

Section 3.7 Mitigation Obligations; Replacement of Lenders.

(a) Lending Offices. Each Lender may, at its option, elect to make its Loans
hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Loans to
reduce any liability of Borrower to such Lender hereunder or to avoid the
unavailability of Loans hereunder, so long as such designation is not otherwise
disadvantageous to the Lender.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.6, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
clause (a) above, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.10), all of its interests, rights
(other than its existing rights to payments pursuant to Section 3.6 or
Section 3.1) and obligations under this Agreement and the related Loan Documents
to a Person meeting the relevant qualifications under Section 11.10 that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 11.10(a)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.3 as though such amounts were a
prepayment) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.6 or payments required to be made pursuant to Section 3.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

 

36



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Section 3.8 Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

SECTION 4. CONDITIONS PRECEDENT.

Section 4.1 Initial Credit Event. The obligation of each Lender to participate
in the initial Credit Event hereunder is subject to satisfaction or waiver by
the applicable party of the following conditions precedent:

(a) Administrative Agent shall have received each of the following, in each case
(i) duly executed by all applicable parties, (ii) dated a date satisfactory to
Administrative Agent, and (iii) in form and substance satisfactory to
Administrative Agent:

(i) this Agreement duly executed by Borrower and its Subsidiaries, as
Guarantors, and the Lenders;

(ii) if requested by any Lender, such Lender’s duly executed Notes of Borrower
dated the date hereof and otherwise in compliance with the provisions of
Section 2.9;

(iii) evidence of insurance required to be maintained under the Loan Documents;

(iv) copies of Borrower’s and each Subsidiary’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by an Authorized Representative;

(v) copies of resolutions of Borrower’s and each Subsidiary’s Board of Directors
(or similar governing body) authorizing the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on
Borrower’s

 

37



--------------------------------------------------------------------------------

and each Subsidiary’s behalf, all certified in each instance by an Authorized
Representative;

(vi) copies of the certificates of good standing for Borrower and each
Subsidiary (dated no earlier than 30 days prior to the date hereof) from the
office of the secretary of the state of its incorporation or organization and of
each state in which it is qualified to do business as a foreign corporation or
organization;

(vii) a list of Borrower’s Authorized Representatives;

(viii) the initial fees called for by Section 2.10;

(ix) financing statement, tax, and judgment lien search results against the
Property of Borrower and each Subsidiary evidencing the absence of Liens on its
Property except as permitted by Section 7.2;

(x) the favorable written opinion of counsel to Borrower and each Subsidiary, in
form and substance satisfactory to Administrative Agent;

(xi) a fully executed Internal Revenue Service Form W-9 for Borrower; and

(xii) such other agreements, instruments, documents, certificates, and opinions
as Administrative Agent may reasonably request.

(b) The capital and organizational structure of Borrower and its Subsidiaries
shall be satisfactory to Administrative Agent and the Lenders.

Section 4.2 All Credit Events. The obligation of each Lender to participate in
any Credit Event (including any initial Credit Event) hereunder is subject to
the following conditions precedent:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date, in which case such
representations and warranties shall be and remain true and correct as of such
earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(c) in the case of a Borrowing Administrative Agent shall have received the
notice required by Section 2.4; and

(d) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to
Administrative Agent or any Lender (including Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect.

 

38



--------------------------------------------------------------------------------

Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by Borrower on the date on such Credit Event as to the facts
specified in subsections (a) through (b), both inclusive, of this Section;
provided, that the Lenders may continue to make advances under the Revolving
Credit, in the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of Borrower to satisfy one or more of the conditions
set forth above and any such advances so made shall not be deemed a waiver of
any Default or Event of Default or other condition set forth above that may then
exist.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Administrative Agent and the Lenders as
follows:

Section 5.1 Organization and Qualification. Borrower is (a) duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Minnesota, (b) has full and adequate power to own its Property and
conduct its business as now conducted, and (c) is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying, except, with respect to this clause (c), where the
failure to do so would not have a Material Adverse Effect.

Section 5.2 Subsidiaries. Each Subsidiary (a) is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized, (b) has full and adequate power to own its Property and conduct its
business as now conducted, and (c) is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except, with respect to this clause (c), where the failure to do
so would not have a Material Adverse Effect. Schedule 5.2 hereto identifies each
Subsidiary, the jurisdiction of its organization, the percentage of issued and
outstanding shares of each class of its capital stock or other Equity Interests
owned by Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other Equity Interests and the
number of shares of each class issued and outstanding. All of the outstanding
shares of capital stock and other Equity Interests of each Subsidiary are
validly issued and outstanding and fully paid and non-assessable and all such
shares and other equity interests indicated on Schedule 5.2 as owned by Borrower
or another Subsidiary are owned, beneficially and of record, by Borrower or such
Subsidiary free and clear of all Liens. There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other Equity Interests of any Subsidiary.

Section 5.3 Authority and Validity of Obligations. Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Subsidiary has full right and authority to enter into the Loan Documents
executed by it, to guarantee the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, and to perform all of its obligations
under the Loan Documents executed by it. The Loan Documents delivered by
Borrower and its Subsidiaries have been duly authorized, executed, and delivered
by such Persons and constitute valid and

 

39



--------------------------------------------------------------------------------

binding obligations of Borrower and its Subsidiaries enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by Borrower or any Subsidiary of any of the
matters and things herein or therein provided for, (a) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon Borrower or any Subsidiary or any provision of the
organizational documents (e.g., charter, certificate or articles of
incorporation and bylaws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
Borrower or any Subsidiary, (b) conflict with, contravene or constitute a
default under any material indenture or agreement of or affecting Borrower or
any Subsidiary or any of their Property, or (c) result in the creation or
imposition of any Lien on any Property of Borrower or any Subsidiary.

Section 5.4 Use of Proceeds; Margin Stock. Borrower shall use the proceeds of
the Revolving Credit for its general working capital purposes, for Permitted
Acquisitions and for such other legal and proper purposes as are consistent with
all applicable laws. Neither Borrower nor any Subsidiary is engaged, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock or in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. Margin stock (as
hereinabove defined) constitutes less than 25% of the assets of Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

Section 5.5 Financial Reports. The consolidated balance sheet of Borrower and
its Subsidiaries as at June 30, 2013, and the related consolidated statements of
income, retained earnings and cash flows of Borrower and its Subsidiaries for
the fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of KPMG LLP, independent public
accountants, and the unaudited interim consolidated balance sheet of Borrower
and its Subsidiaries as at March 31, 2014, and the related consolidated
statements of income, retained earnings and cash flows of Borrower and its
Subsidiaries for the 9 months then ended, heretofore furnished to Administrative
Agent and the Lenders, fairly present the consolidated financial condition of
Borrower and its Subsidiaries as at said dates and the consolidated results of
their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis. Neither Borrower nor any Subsidiary has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 5.5.

Section 5.6 No Material Adverse Change. Since June 30, 2013, there has been no
change in the condition (financial or otherwise) or business prospects of
Borrower or any Subsidiary except those occurring in the ordinary course of
business, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

Section 5.7 Full Disclosure. The statements and information furnished to
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading,
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to Administrative Agent and the Lenders, Borrower only represents that
the same were prepared on the basis of information and estimates Borrower
believed to be reasonable.

Section 5.8 Intellectual Property, Franchises, and Licenses. Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

Section 5.9 Governmental Authority and Licensing. Borrower and its Subsidiaries
have received all licenses, permits, and approvals of all federal, state, and
local Governmental Authorities, if any, necessary to conduct their businesses,
in each case where the failure to obtain or maintain the same could reasonably
be expected to have a Material Adverse Effect. No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any material license, permit or approval is pending or,
to the knowledge of Borrower, threatened.

Section 5.10 Good Title. Borrower and its Subsidiaries have good and defensible
title (or valid leasehold interests) to their assets as reflected on the most
recent consolidated balance sheet of Borrower and its Subsidiaries furnished to
Administrative Agent and the Lenders (except for sales of assets in the ordinary
course of business), subject to no Liens other than such thereof as are
permitted by Section 7.2.

Section 5.11 Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of Borrower threatened, against Borrower or any Subsidiary or any of
their Property which if adversely determined, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.12 Taxes. All tax returns required to be filed by Borrower or any
Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except (a) such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided, or (b) where the aggregate amount of such taxes,
assessments, fees and other governmental charges is less than $25,000. Borrower
does not know of any proposed additional tax assessment against it or its
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts. Adequate provisions in accordance with GAAP for taxes on
the books of

 

41



--------------------------------------------------------------------------------

Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.

Section 5.13 Approvals. No authorization, consent, license or exemption from, or
filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by Borrower or any
Subsidiary of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.

Section 5.14 Affiliate Transactions. Neither Borrower nor any Subsidiary is a
party to any contracts or agreements with any of its Affiliates (other than any
such contracts or agreements with Wholly owned Subsidiaries) on terms and
conditions which are less favorable to Borrower or such Subsidiary than would be
usual and customary in similar contracts or agreements between Persons not
affiliated with each other.

Section 5.15 Investment Company. Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 5.16 ERISA. Borrower and each other member of its Controlled Group has
fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Neither Borrower nor any Subsidiary has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA.

Section 5.17 Compliance with Laws.

(a) Borrower and its Subsidiaries are in compliance with the requirements of all
federal, state and local laws, rules and regulations applicable to or pertaining
to their Property or business operations (including the Occupational Safety and
Health Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any such noncompliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Without limiting the representations and warranties set forth in
Section 5.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, Borrower represents and warrants that: (i) Borrower and its
Subsidiaries, and each of the Premises, comply in all material respects with all
applicable Environmental Laws; (ii) Borrower and its Subsidiaries have obtained
all governmental approvals required for their operations and each of the
Premises by any applicable Environmental Law; (iii) Borrower and its
Subsidiaries have not, and Borrower has no knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Premises in any material quantity and,
to

 

42



--------------------------------------------------------------------------------

the knowledge of Borrower, none of the Premises are adversely affected by any
Release, threatened Release or disposal of a Hazardous Material originating or
emanating from any other property; (iv) none of the Premises contain and have
contained any: (1) underground storage tank, (2) material amounts of asbestos
containing building material, (3) landfills or dumps, (4) hazardous waste
management facility as defined pursuant to RCRA or any comparable state law, or
(5) site on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law; (v) Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law;
(vii) Borrower and its Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving Borrower or any Subsidiary or any of the Premises, and there are no
conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for an Environmental Claim against Borrower or any
Subsidiary or such Premises; (viii) none of the Premises are subject to any, and
Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Premises in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
the Premises which pose an unreasonable risk to the environment or the health or
safety of Persons.

Section 5.18 Foreign Asset Control Regulations, Etc. .

(i) (a) Borrower is in compliance with the requirements of all Sanctions
applicable to it, (b) each Subsidiary of Borrower is in compliance with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary,
(c) Borrower has provided to Administrative Agent and the Lenders all
information regarding Borrower and its Affiliates and Subsidiaries necessary for
Administrative Agent and the Lenders to comply with all applicable Sanctions,
and (d) neither Borrower nor any of its Affiliates or Subsidiaries is, as of the
date hereof, named on the current OFAC SDN List.

(ii) Neither Borrower nor any Subsidiary nor any officer or director of Borrower
is (a) a Person whose name appears on the list of Specially Designated Nationals
and Blocked Persons published by OFAC (an “OFAC Listed Person”), (b) an agent,
department, or instrumentality of, or is otherwise beneficially owned by,
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program, or (c) otherwise blocked, subject
to sanctions under or engaged in any activity in violation of other United
States economic sanctions, including but not limited to, the Trading with the
Enemy Act, the International Emergency Economic Powers Act, the Comprehensive
Iran Sanctions, Accountability and Divestment Act (“CISADA”) or any similar law
or regulation with respect to Iran or any other country, the Sudan
Accountability and Divestment Act, any OFAC Sanctions Program, or any economic
sanctions regulations administered and enforced by the United States or any
enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (a), clause (b) or clause (c),

 

43



--------------------------------------------------------------------------------

a “Blocked Person”). Neither Borrower nor any Subsidiary nor any officer or
director of Borrower has been notified that its, his or her name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in any Sanctioned Country.

(iii) No part of the proceeds of the Loan constitutes or will constitute funds
obtained on behalf of any Blocked Person or will otherwise be used by Borrower
or any Subsidiary, directly or indirectly, (a) in connection with any investment
in, or any transactions or dealings with, any Blocked Person, or (b) otherwise
in violation of U.S. Economic Sanctions.

(iv) Neither Borrower nor any Subsidiary nor any officer of director of Borrower
(a) has been found in violation of, charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (b) to Borrower’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (c) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (d) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. Borrower has established procedures
and controls which it reasonably believes are adequate (and otherwise comply
with applicable law) to ensure that Borrower and each Subsidiary is and will
continue to be in compliance with all applicable current and future Anti-Money
Laundering Laws and U.S. Economic Sanctions.

(v) Neither Borrower nor any Subsidiary nor any officer or director of Borrower
(w) has been charged with or convicted of bribery or any other anti-corruption
related activity under any applicable law or regulation in a U.S. or any
non-U.S. country or jurisdiction, including but not limited to, the U.S. Foreign
Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (x) to Borrower’s actual knowledge after making due
inquiry, is under investigation by any U.S. or non-U.S. Governmental Authority
for possible violation of Anti-Corruption Laws, (y) has been assessed civil or
criminal penalties under any Anti-Corruption Laws or (z) has been or is the
target of sanctions imposed by the United Nations or the European Union.

(vi) To Borrower’s actual knowledge after making due inquiry, neither Borrower
nor any Subsidiary nor any officer or director of Borrower has, within the last
five years, directly or indirectly offered, promised, given, paid or authorized
the offer, promise, giving or payment of anything of value to a Governmental
Official or a commercial counterparty for the purposes of: (x) influencing any
act, decision or failure to act by such Government Official in his or her
official capacity or such commercial counterparty, (y) inducing a Governmental
Official to do or omit to do any act in violation of the Governmental Official’s
lawful duty, or (z) inducing a Governmental Official or a commercial
counterparty to use his or her influence with a government or

 

44



--------------------------------------------------------------------------------

instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of any applicable law or regulation or which
would cause any Lender to be in violation of any law or regulation applicable to
such Lender; and

(vii) No part of the proceeds from the Loan will be used, directly or
indirectly, for any improper payments, including bribes, to any Governmental
Official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage. Borrower has established procedures
and controls which it reasonably believes are adequate (and otherwise comply
with applicable law) to ensure that Borrower and each Subsidiary is and will
continue to be in compliance with all applicable current and future
Anti-Corruption Laws.

Section 5.19 Other Agreements. Neither Borrower nor any Subsidiary is in default
under the terms of any covenant, indenture or agreement of or affecting such
Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect.

Section 5.20 Solvency. Borrower and each of its Subsidiaries, individually and
taken in the aggregate, are solvent, able to pay their debts as they become due,
and have sufficient capital to carry on their business and all businesses in
which they are about to engage.

Section 5.21 No Default. No Default or Event of Default has occurred and is
continuing.

Section 5.22 No Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby; and
Borrower hereby agrees to indemnify Administrative Agent and the Lenders
against, and agrees that it will hold Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

SECTION 6. AFFIRMATIVE COVENANTS.

Borrower agrees that, so long as any credit is available to or in use by
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 11.11:

Section 6.1 Maintenance of Business. Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except as otherwise provided
in Section 7.4(c). Borrower shall, and shall cause each Subsidiary to, preserve
and keep in force and effect all licenses, permits, franchises, approvals,
patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect.

Section 6.2 Maintenance of Properties. Borrower shall, and shall cause each
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair,

 

45



--------------------------------------------------------------------------------

working order and condition (ordinary wear and tear excepted), and shall from
time to time make all needful and proper repairs, renewals, replacements,
additions, and betterments thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except to the extent that, in the
reasonable business judgment of such Person, any such Property is no longer
necessary for the proper conduct of the business of such Person.

Section 6.3 Taxes and Assessments. Borrower shall duly pay and discharge, and
shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

Section 6.4 Insurance. Borrower shall insure and keep insured, and shall cause
each Subsidiary to insure and keep insured, with good and responsible insurance
companies acceptable to Administrative Agent in its discretion, all insurable
Property owned by it which is of a character usually insured by Persons
similarly situated and operating like Properties against loss or damage from
such hazards and risks, and in such amounts, as are insured by Persons similarly
situated and operating like Properties; and Borrower shall insure, and shall
cause each Subsidiary to insure, such other hazards and risks (including
business interruption, employers’ and public liability risks) with good and
responsible insurance companies acceptable to Administrative Agent in its
discretion and to the extent usually insured by Persons similarly situated and
conducting similar businesses. Borrower shall, upon the request of
Administrative Agent, furnish to Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.

Section 6.5 Financial Reports. Borrower shall, and shall cause each Subsidiary
to, maintain a standard system of accounting in accordance with GAAP and shall
furnish to Administrative Agent, each Lender and each of their duly authorized
representatives such information respecting the business and financial condition
of Borrower and each Subsidiary as Administrative Agent or such Lender may
reasonably request; and without any request, shall furnish to Administrative
Agent and the Lenders:

(a) as soon as available, and in any event no later than 45 days after the last
day of the first 3 fiscal quarters of each fiscal year of Borrower, a copy of
the consolidated and consolidating balance sheet of Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated and
consolidating statements of income, retained earnings, and cash flows of
Borrower and its Subsidiaries for the fiscal quarter and for the fiscal year to
date period then ended, each in reasonable detail showing in comparative form
the figures for the corresponding date and period in the previous fiscal year,
prepared by Borrower in accordance with GAAP (subject to the absence of footnote
disclosures and year end audit adjustments) and certified to by its chief
financial officer or another officer of Borrower acceptable to Administrative
Agent;

(b) as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of Borrower, a copy of the consolidated and
consolidating balance sheet of Borrower and its Subsidiaries as of the last day
of the fiscal year then ended and the consolidated

 

46



--------------------------------------------------------------------------------

and consolidating statements of income, retained earnings, and cash flows of
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year, accompanied in the case of the consolidated
financial statements by an unqualified opinion of KMPG LLP or another firm of
independent public accountants of recognized national standing, selected by
Borrower and reasonably satisfactory to Administrative Agent and the Required
Lenders, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of Borrower and its Subsidiaries as of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

(c) within the period provided in subsection (b) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;

(d) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of Borrower’s or any Subsidiary’s operations and financial
affairs given to it by its independent public accountants;

(e) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Borrower or any Subsidiary
to its stockholders or other equity holders, and copies of each regular,
periodic or special report, registration statement or prospectus (including all
Form 10 K, Form 10 Q and Form 8 K reports) filed by Borrower or any Subsidiary
with any securities exchange or the Securities and Exchange Commission or any
successor agency;

(f) promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of Borrower or any Subsidiary or of notice of
any material noncompliance with any applicable law, regulation or guideline
relating to Borrower or any Subsidiary, or its business;

(g) promptly after knowledge thereof shall have come to the attention of any
responsible officer of Borrower, written notice of (i) any threatened or pending
litigation or governmental or arbitration proceeding or labor controversy
against Borrower or any Subsidiary or any of their Property which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(ii) the occurrence of any Default or Event of Default hereunder; and

(h) with each of the financial statements delivered pursuant to subsections
(a) and (b) above, a written certificate in the form attached hereto as Exhibit
D signed by the chief financial officer of Borrower or another officer of
Borrower acceptable to Administrative Agent to the effect that to the best of
such officer’s knowledge and belief no Default or Event of Default has

 

47



--------------------------------------------------------------------------------

occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by
Borrower or any Subsidiary to remedy the same. Such certificate shall also set
forth the calculations supporting the financial covenants set forth in
Section 7.12.

Section 6.6 Inspection. Borrower shall, and shall cause each Subsidiary to,
permit Administrative Agent, each Lender and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision Borrower hereby authorizes
such accountants to discuss with Administrative Agent and such Lenders the
finances and affairs of Borrower and its Subsidiaries) at such reasonable times
and intervals as Administrative Agent or any such Lender may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to
Borrower.

Section 6.7 ERISA. Borrower shall, and shall cause each Subsidiary to, promptly
pay and discharge all obligations and liabilities arising under ERISA of a
character which if unpaid or unperformed could reasonably be expected to result
in the imposition of a Lien against any of its Property. Borrower shall, and
shall cause each Subsidiary to, promptly notify Administrative Agent and each
Lender of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by Borrower
or any Subsidiary of any material liability, fine or penalty, or any material
increase in the contingent liability of Borrower or any Subsidiary with respect
to any post retirement Welfare Plan benefit.

Section 6.8 Compliance with Laws.

(a) Borrower shall, and shall cause each Subsidiary to, comply in all respects
with the requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property.

(b) Without limiting the agreements set forth in Section 6.8(a) above, Borrower
shall, and shall cause each Subsidiary to, at all times, do the following to the
extent the failure to do so, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect: (i) comply in all material
respects with, and maintain each of the Premises in compliance in all material
respects with, all applicable Environmental Laws; (ii) require that each tenant
and subtenant, if any, of any of the Premises or any part thereof comply in all
material respects with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all material governmental approvals required
by any applicable Environmental Law for operations at each of the Premises;
(iv) cure any material violation by it or at any of the Premises of applicable
Environmental Laws; (v) not allow the presence or operation at any of the
Premises of any (1)

 

48



--------------------------------------------------------------------------------

landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in de minimis amounts; (vii) within ten (10) Business
Days notify Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with
Borrower or any Subsidiary or any of the Premises: (1) any material liability
for response or corrective action, natural resource damage or other harm
pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any Governmental Authority as set forth in a deed
or other instrument affecting Borrower’s or any Subsidiary’s interest therein;
(x) promptly provide or otherwise make available to Administrative Agent any
reasonably requested environmental record concerning the Premises which Borrower
or any Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy,
and implement any operation or maintenance actions required by any Governmental
Authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law.

Section 6.9 Compliance with Sanctions.

(a) Borrower shall at all times comply with the requirements of all Sanctions
applicable to Borrower and shall cause each of its Subsidiaries to comply with
the requirements of all Sanctions applicable to such Subsidiary.

(b) Borrower shall provide Administrative Agent and the Lenders any information
regarding Borrower, its Affiliates, and its Subsidiaries necessary for
Administrative Agent and the Lenders to comply with all applicable Sanctions;
subject however, in the case of Affiliates, to Borrower’s ability to provide
information applicable to them.

(c) If Borrower obtains actual knowledge or receives any written notice that
Borrower, any Affiliate or any Subsidiary is named on the then current OFAC SDN
List (such occurrence, an “OFAC Event”), Borrower shall promptly (i) give
written notice to Administrative Agent and the Lenders of such OFAC Event, and
(ii) comply with all applicable laws with respect to such OFAC Event (regardless
of whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the Sanctions, and
Borrower hereby authorizes and consents to Administrative Agent and the Lenders
taking any and all steps Administrative Agent or the Lenders deem necessary, in
their sole discretion, to avoid violation of all applicable laws with respect to
any such OFAC Event,

 

49



--------------------------------------------------------------------------------

including the requirements of the Sanctions (including the freezing and/or
blocking of assets and reporting such action to OFAC).

Section 6.10 Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, Borrower shall provide Administrative Agent and
the Lenders notice thereof and timely comply with the requirements of
Section 6.12 (at which time Schedule 5.2 shall be deemed amended to include
reference to such Subsidiary).

Section 6.11 Use of Proceeds; Margin Stock. Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 5.4. Borrower will not request any Borrowing, and Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing in (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment of giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto. Neither Borrower nor any Subsidiary will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock or in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

Section 6.12 Guaranties.

(a) Guaranties. The payment and performance of the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall at all times
be guaranteed by each direct and indirect Domestic Subsidiary of Borrower
pursuant to Section 10 or pursuant to one or more guaranty agreements in form
and substance acceptable to Administrative Agent, as the same may be amended,
modified or supplemented from time to time (individually a “Guaranty” and
collectively the “Guaranties” and each such Subsidiary executing and delivering
this Agreement as a Guarantor (including any Subsidiary hereafter executing and
delivering an Additional Guarantor Supplement in the form called for by
Section 10) or a separate Guaranty being referred to herein as a “Guarantor” and
collectively the “Guarantors”).

(b) Further Assurances. Borrower agrees that it shall, and shall cause each
Guarantor to, from time to time at the request of Administrative Agent or the
Required Lenders, execute and deliver such documents and do such acts and things
as Administrative Agent or the Required Lenders may reasonably request. In the
event Borrower or any Guarantor forms or acquires any other Subsidiary after the
date hereof, except as otherwise provided in Sections 6.12(a) and 6.12(b) above,
Borrower shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to execute a Guaranty as Administrative Agent may
then require, and Borrower shall also deliver to Administrative Agent, or cause
such Subsidiary to deliver to Administrative Agent, at Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by Administrative Agent in connection therewith.

 

50



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS.

Section 7.1 Borrowings and Guaranties. Borrower shall not, nor shall it permit
any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness for Borrowed Money, or incur liabilities for interest rate,
currency, or commodity cap, collar, swap, or similar hedging arrangements, or be
or become liable as endorser, guarantor, surety or otherwise for any debt,
obligation or undertaking of any other Person, or otherwise agree to provide
funds for payment of the obligations of another, or supply funds thereto or
invest therein or otherwise assure a creditor of another against loss, or apply
for or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person; provided, that the foregoing shall not
restrict nor operate to prevent (without duplication so that indebtedness that
meets any one of the exceptions below shall not count against any other
exception below):

(a) the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability of Borrower and its Subsidiaries owing to Administrative Agent and the
Lenders (and their Affiliates);

(b) purchase money indebtedness and Capitalized Lease Obligations of Borrower
and its Subsidiaries in an amount not to exceed $5,000,000 in the aggregate at
any one time outstanding;

(c) Indebtedness of any Person that becomes a Subsidiary after the date hereof
pursuant to a Permitted Acquisition, which Indebtedness exists at the time such
Person becomes a Subsidiary (other than Indebtedness incurred in contemplation
of such Person becoming a Subsidiary) in an aggregate amount not greater than
$5,000,000;

(d) obligations of Borrower or any Subsidiary arising out of interest rate,
foreign currency, and commodity hedging agreements entered into with financial
institutions in connection with bona fide hedging activities in the ordinary
course of business and not for speculative purposes;

(e) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(f) intercompany advances and indebtedness from time to time owing by any
Subsidiary to Borrower or another Subsidiary or by Borrower to a Subsidiary in
the ordinary course of business to finance working capital needs, in connection
with a Permitted Acquisition or in connection with the Canadian Hybrid Leverage
Plan;

(g) indebtedness secured by Liens to the extent permitted under Section 7.2;

(h) indebtedness existing on the date hereof and set forth in Schedule 7.1 and
any extensions, renewals and replacements of any such indebtedness that do not
increase the outstanding principal amount thereof; and

 

51



--------------------------------------------------------------------------------

(i) unsecured indebtedness of Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $5,000,000 in the aggregate
at any one time outstanding.

Section 7.2 Liens. Borrower shall not, nor shall it permit any Subsidiary to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided, that the foregoing shall not apply to nor operate to
prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which Borrower or any Subsidiary is a party or other cash
deposits required to be made in the ordinary course of business, provided in
each case that the obligation is not for borrowed money and that the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 8.1(g) and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;

(d) Liens on equipment of Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 7.1(b), representing or
incurred to finance the purchase price of such Property; provided that no such
Lien shall extend to or cover other Property of Borrower or such Subsidiary
other than the respective Property so acquired, and the principal amount of
indebtedness secured by any such Lien shall at no time exceed the purchase price
of such Property, as reduced by repayments of principal thereon;

(e) Liens on the assets of a Subsidiary in connection with Indebtedness
permitted by Section 7.1(c) or the pledge of an intercompany note for the
purpose of the Canadian Hybrid Leverage Plan;

(f) any interest or title of a lessor under any operating lease;

(g) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in the relevant jurisdiction
covering only the items being collected upon; and

(h) easements, rights of way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Borrower or any Subsidiary.

 

52



--------------------------------------------------------------------------------

Section 7.3 Investments, Acquisitions, Loans and Advances. Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly, make, retain or
have outstanding any investments (whether through purchase of Equity Interests
or obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof; provided, that
the foregoing shall not apply to nor operate to prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b) investments in commercial paper rated at least P 1 by Moody’s and at least A
1 by S&P maturing within one year of the date of issuance thereof;

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

(f) Borrower’s investment existing on the date of this Agreement in its
Subsidiaries or Borrower’s investments from time to time in its Subsidiaries,
and investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

(g) intercompany advances made from time to time by Borrower or a Subsidiary to
another Subsidiary or by a Subsidiary to Borrower in the ordinary course of
business to finance working capital needs;

(h) Permitted Acquisitions provided that Borrower shall be the surviving entity
after any said Permitted Acquisition;

(i) Repurchases of shares of Borrower pursuant to its approved Share Repurchase
Plan provided that Borrower shall achieve a proforma Total Funded Debt/EBITDA of
not greater than 3.00 to 1.00 after any such repurchase;

(j) investments permitted by the Approved Investment Policy; and

 

53



--------------------------------------------------------------------------------

(k) other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $25,000,000 in the
aggregate at any one time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 7.4 Mergers, Consolidations and Sales. Borrower shall not, nor shall it
permit any Subsidiary to, be a party to any merger or consolidation, or sell,
transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, that this Section shall not apply to
nor operate to prevent:

(a) the sale or lease of inventory in the ordinary course of business;

(b) the sale, transfer, lease or other disposition of Property of Borrower and
its Subsidiaries to one another in the ordinary course of its business or in
connection with a Permitted Acquisition;

(c) the merger of any Subsidiary with and into Borrower or any other Subsidiary;
provided that, in the case of any merger involving Borrower, Borrower is the
corporation surviving the merger;

(d) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(e) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business;

(f) a merger of the Borrower or any Subsidiary in connection with a Permitted
Acquisition, in the case of any merger involving Borrower, Borrower is the
corporation surviving the merger; and

(g) the sale, transfer, lease or other disposition of Property of Borrower or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) for Borrower and its Subsidiaries during any fiscal year
of Borrower in an aggregate amount less than 5% of Total Assets as of the first
day of such fiscal year.

Section 7.5 Maintenance of Subsidiaries. Borrower shall not assign, sell or
transfer, nor shall it permit any Subsidiary to issue, assign, sell or transfer,
any shares of capital stock or other equity interests of a Subsidiary; provided,
that the foregoing shall not operate to prevent (a) the issuance, sale, and
transfer to any Person of any shares of capital stock of a Subsidiary solely for
the purpose of qualifying, and to the extent legally necessary to qualify, such
person as a director of such Subsidiary, and (b) any transaction permitted by
Sections 7.4(b) or 7.4(c) above.

 

54



--------------------------------------------------------------------------------

Section 7.6 Dividends and Certain Other Restricted Payments. Borrower shall not,
nor shall it permit any Subsidiary to, (a) make any distributions by Borrower or
a Domestic Subsidiary to a Foreign Subsidiary, or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same (collectively referred to herein as “Restricted Payments”);
provided, that the foregoing shall not operate to prevent the making of
dividends or distributions by any Subsidiary to Borrower, by any Foreign
Subsidiary to another Foreign Subsidiary, by any Foreign Subsidiary to a
Domestic Subsidiary or by any Domestic Subsidiary to another Domestic
Subsidiary. At any time during a Default or an Event of Default, Borrower shall
not, nor shall it permit any Subsidiary to, declare or pay any dividends on or
make any other distributions in respect of any class or series of its capital
stock or other equity interests.

Section 7.7 Burdensome Contracts With Affiliates. Borrower shall not, nor shall
it permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than with Wholly owned
Subsidiaries) on terms and conditions which are less favorable to Borrower or
such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

Section 7.8 No Changes in Fiscal Year. The fiscal year of Borrower and its
Subsidiaries ends on June 30 of each year; and Borrower shall not, nor shall it
permit any Subsidiary to, change its fiscal year from its present basis.

Section 7.9 Change in the Nature of Business. Borrower shall not, nor shall it
permit any Subsidiary to, engage in any business or activity if as a result the
general nature of the business of Borrower or any Subsidiary would be changed in
any material respect from the general nature of the business engaged in by it as
of the Closing Date.

Section 7.10 No Negative Pledges. Except with respect to restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets subject to such leases, licenses or similar agreements)
neither Borrower nor any Subsidiary shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired.

Section 7.11 Subordinated Debt. Without the prior written consent of Required
Lenders, Borrower shall not, nor shall it permit any Subsidiary to, (a) amend or
modify any of the terms or conditions relating to Subordinated Debt, (b) make
any voluntary prepayment of Subordinated Debt or effect any voluntary redemption
thereof, or (c) make any payment on account of Subordinated Debt which is
prohibited under the terms of any instrument or agreement subordinating the same
to the Obligations. Notwithstanding the foregoing, Borrower may agree to a
decrease in the interest rate applicable thereto or to a deferral of repayment
of any of the principal of or interest on the Subordinated Debt beyond the
current due dates therefor.

 

55



--------------------------------------------------------------------------------

Section 7.12 Financial Covenants.

(a) Interest Coverage Ratio. As of the last day of each fiscal quarter of
Borrower, Borrower shall maintain an Interest Coverage Ratio of not less than
4.00 to 1.00 for the previous four fiscal quarters of Borrower.

(b) Total Funded Debt/EBITDA Ratio. As of the last day of each fiscal quarter of
Borrower, Borrower shall not permit the Total Funded Debt/EBITDA Ratio to be
greater than 3.50 to 1.00.

SECTION 8. EVENTS OF DEFAULT AND REMEDIES.

Section 8.1 Events of Default. Any one or more of the following shall constitute
an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of or
interest on any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any fee or other Obligation payable
hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.5, 6.6, 6.9, 6.11, or 7;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
Borrower or (ii) written notice thereof is given to Borrower by Administrative
Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) as of the date of the issuance or making or deemed
making thereof;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;

(f) default shall occur under any Indebtedness for Borrowed Money (other than
the Loan) issued, assumed or guaranteed by Borrower or any Subsidiary
aggregating in excess of $5,000,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness for Borrowed Money (whether or not such maturity is in

 

56



--------------------------------------------------------------------------------

fact accelerated), or any such Indebtedness for Borrowed Money shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise);

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $5,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days;

(h) Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $5,000,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by Borrower or any Subsidiary, or
any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against Borrower or any Subsidiary, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

(i) any Change of Control shall occur;

(j) Borrower or any Subsidiary shall (i) have entered involuntarily against it
an order for relief under the United States Bankruptcy Code, as amended,
(ii) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (iii) make an assignment for the benefit of creditors,
(iv) apply for, seek, consent to or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institute any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate, limited liability, or other applicable organizational action in
furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 8.1(k); or

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Borrower or any Subsidiary, or any substantial part of
any of its Property, or a proceeding described in Section 8.1(j)(v) shall be
instituted against Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days.

 

57



--------------------------------------------------------------------------------

Section 8.2 Non Bankruptcy Defaults. When any Event of Default (other than those
described in Section 8.1(j) or (k) with respect to Borrower) has occurred and is
continuing, Administrative Agent shall, by written notice to Borrower: (a) if so
directed by the Required Lenders, terminate the remaining Revolving Credit
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); and (b) if so directed by
the Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind. Administrative Agent, after giving notice to Borrower pursuant to
Section 8.1(c) or this Section 8.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

Section 8.3 Bankruptcy Defaults. When any Event of Default described in
Section 8.1(j) or (k) with respect to Borrower has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate.

Section 8.4 Notice of Default. Administrative Agent shall give notice to
Borrower under Section 8.1(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

SECTION 9. ADMINISTRATIVE AGENT.

Section 9.1 Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints BMO Harris Bank N.A. as Administrative Agent under the Loan
Documents and hereby authorizes Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that Administrative Agent is not acting as a fiduciary of the
Lenders in respect of the Loan Documents, Borrower or otherwise, and nothing
herein or in any of the other Loan Documents shall result in any duties or
obligations on Administrative Agent or any of the Lenders except as expressly
set forth herein.

Section 9.2 Administrative Agent and its Affiliates. Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not Administrative Agent, and Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with Borrower or any Affiliate of Borrower as if
it were not Administrative Agent under the Loan Documents. The term “Lender” as
used herein and in all other Loan Documents, unless the context otherwise
clearly requires, includes Administrative Agent in its individual capacity as a
Lender (if applicable).

 

58



--------------------------------------------------------------------------------

Section 9.3 Action by Administrative Agent. If Administrative Agent receives
from Borrower a written notice of an Event of Default pursuant to Section 5.5,
Administrative Agent shall promptly give each of the Lenders written notice
thereof. The obligations of Administrative Agent under the Loan Documents are
only those expressly set forth therein. Without limiting the generality of the
foregoing, Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in Sections 8.2 and 8.4. Unless and until the Required Lenders give
such direction, Administrative Agent may (but shall not be obligated to) take or
refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders. In no event, however, shall Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Loan Document, and Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall be entitled to
assume that no Default or Event of Default exists unless notified in writing to
the contrary by a Lender or Borrower. In all cases in which the Loan Documents
do not require Administrative Agent to take specific action, Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.

Section 9.4 Consultation with Experts. Administrative Agent may consult with
legal counsel, independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Section 9.5 Liability of Administrative Agent; Credit Decision. Neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of Borrower or
any Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 4, except receipt of items
required to be delivered to Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document; and Administrative Agent
makes no representation of any kind or character with respect to any such matter
mentioned in this sentence. Administrative Agent may execute any of its duties
under any of the Loan Documents by or through employees, agents, and attorneys
in fact and shall not be answerable to the Lenders, Borrower, or any other
Person for the default or misconduct of any such agents or attorneys in fact
selected with reasonable care. Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or

 

59



--------------------------------------------------------------------------------

statement (whether written or oral) believed by it to be genuine or to be sent
by the proper party or parties. In particular and without limiting any of the
foregoing, Administrative Agent shall have no responsibility for confirming the
accuracy of any compliance certificate or other document or instrument received
by it under the Loan Documents. Administrative Agent may treat the payee of any
Obligation as the holder thereof until written notice of transfer shall have
been filed with Administrative Agent signed by such payee in form satisfactory
to Administrative Agent. Each Lender acknowledges that it has independently and
without reliance on Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to Borrower in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender to
keep itself informed as to the creditworthiness of Borrower and its
Subsidiaries, and Administrative Agent shall have no liability to any Lender
with respect thereto.

Section 9.6 Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by Borrower and except to the extent that any
event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement.
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to Administrative Agent or Swing Line Lender hereunder (whether as
fundings of participations, indemnities or otherwise, and with any amounts
offset for the benefit of Administrative Agent to be held by it for its own
account and with any amounts offset for the benefit of a Swing Line Lender to be
remitted by Administrative Agent to of for the account of such Swing Line
Lender, as applicable), but shall not be entitled to offset against amounts owed
to Administrative Agent or Swing Line Lender by any Lender arising outside of
this Agreement and the other Loan Documents.

Section 9.7 Resignation of Administrative Agent and Successor Administrative
Agent. Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and Borrower. Upon any such resignation of Administrative
Agent, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which may be any Lender
hereunder or any commercial bank, or an Affiliate of a commercial bank, having
an office in the United States of America and having a combined capital and
surplus of at least $200,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or

 

60



--------------------------------------------------------------------------------

omitted to be taken by it while it was Administrative Agent, but no successor
Administrative Agent shall in any event be liable or responsible for any actions
of its predecessor. If Administrative Agent resigns and no successor is
appointed, the rights and obligations of such Administrative Agent shall be
automatically assumed by the Required Lenders and Borrower shall be directed to
make all payments due each Lender hereunder directly to such Lender.

Section 9.8 Swing Line Lender. The Swing Line Lender shall act on behalf of the
Lenders with respect to the Swing Loans made hereunder. The Swing Line Lender
shall each have all of the benefits and immunities (i) provided to
Administrative Agent in this Section 9 with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Loans made
or to be made hereunder as fully as if the term “Administrative Agent,” as used
in this Section 9, included the Swing Line Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Swing Line Lender.

Section 9.9 Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements. By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 11.10, as the case may be, any
Affiliate of such Lender with whom Borrower or any Guarantor has entered into an
agreement creating Hedging Liability or Funds Transfer and Deposit Account
Liability shall be deemed a Lender party hereto for purposes of any reference in
a Loan Document to the parties for whom Administrative Agent is acting, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Guaranties as more fully set forth in
Section 2.11. In connection with any such distribution of payments and
collections, or any request for the release of the Guaranties in connection with
the termination of the Revolving Credit Commitments and the payment in full of
the Obligations, Administrative Agent shall be entitled to assume no amounts are
due to any Lender or its Affiliate with respect to Hedging Liability or Funds
Transfer and Deposit Account Liability unless such Lender has notified
Administrative Agent in writing of the amount of any such liability owed to it
or its Affiliate prior to such distribution or payment or release of Guaranties.

Section 9.10 Designation of Additional Agents. Administrative Agent shall have
the continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

SECTION 10. THE GUARANTEES.

Section 10.1 The Guarantees.

(a) To induce the Lenders to provide the credits described herein and in
consideration of benefits expected to accrue to Borrower by reason of the
Revolving Credit Commitments and for other good and valuable consideration,
receipt of which is hereby acknowledged, each Subsidiary party hereto (including
any Subsidiary executing an Additional Guarantor Supplement in the form attached
hereto as Exhibit E or such other form acceptable to Administrative Agent)
hereby unconditionally and irrevocably guarantees jointly and severally to

 

61



--------------------------------------------------------------------------------

Administrative Agent, the Lenders, and their Affiliates, the due and punctual
payment of all present and future Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, including, but not limited to, the due
and punctual payment of principal of and interest on the Loans and the due and
punctual payment of all other Obligations now or hereafter owed by Borrower
under the Loan Documents and the due and punctual payment of all Hedging
Liability and Funds Transfer and Deposit Account Liability, in each case as and
when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against Borrower or any such obligor
in any such proceeding). In case of failure by Borrower or other obligor
punctually to pay any Obligations, Hedging Liability, or Funds Transfer and
Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by
Borrower or such obligor.

(b) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Swap Obligations. The
obligations of each Qualified ECP Guarantor under this Section 10.1(b) shall
remain in full force and effect until Payment in Full of the Hedging Liability,
and Funds Transfer and Deposit Account Liability. Each Qualified ECP Guarantor
intends that this Section 10.1(b) constitute, and this Section 10.1(b) shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

Section 10.2 Guarantee Unconditional. The obligations of each Guarantor under
this Section 10 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of Borrower or other obligor or of any other guarantor
under this Agreement or any other Loan Document or by operation of law or
otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of Borrower or
other obligor or of any other guarantor contained in any Loan Document;

 

62



--------------------------------------------------------------------------------

(d) the existence of any claim, set off, or other rights which Borrower or other
obligor or any other guarantor may have at any time against Administrative
Agent, any Lender or any other Person, whether or not arising in connection
herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against Borrower or
other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of Borrower or other obligor, regardless of what obligations of
Borrower or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against Borrower or other
obligor or any other guarantor for any reason of this Agreement or of any other
Loan Document or any agreement relating to Hedging Liability or Funds Transfer
and Deposit Account Liability or any provision of applicable law or regulation
purporting to prohibit the payment by Borrower or other obligor or any other
guarantor of the principal of or interest on any Loan or any other amount
payable under the Loan Documents or any agreement relating to Hedging Liability
or Funds Transfer and Deposit Account Liability; or

(h) any other act or omission to act or delay of any kind by Administrative
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 10.

Section 10.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 10 shall remain
in full force and effect until the Commitments are terminated, and the principal
of and interest on the Loans and all other amounts payable by Borrower and the
Guarantors under this Agreement and all other Loan Documents and, if then
outstanding and unpaid, all Hedging Liability and Funds Transfer and Deposit
Account Liability shall have been paid in full. If at any time any payment of
the principal of or interest on any Loan or any other amount payable by Borrower
or other obligor or any Guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of Borrower or other obligor or of any guarantor,
or otherwise, each Guarantor’s obligations under this Section 10 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

Section 10.4 Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Revolving Credit Commitments. If any amount shall be paid
to a Guarantor on account of such subrogation rights at any time prior to the
later of (x) the payment in full of the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability and all other amounts payable by
Borrower hereunder and the other Loan Documents and (y) the termination of the
Revolving Credit Commitments, such amount

 

63



--------------------------------------------------------------------------------

shall be held in trust for the benefit of Administrative Agent and the Lenders
(and their Affiliates) and shall forthwith be paid to Administrative Agent for
the benefit of the Lenders (and their Affiliates) or be credited and applied
upon the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, whether matured or unmatured, in accordance with the terms of this
Agreement.

Section 10.5 Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by Administrative Agent,
any Lender, or any other Person against Borrower or other obligor, another
guarantor, or any other Person.

Section 10.6 Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 10 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 10 void or voidable under applicable law,
including fraudulent conveyance law.

Section 10.7 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by Borrower or other obligor under this Agreement or any
other Loan Document, or under any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by Administrative Agent made at the
request of the Required Lenders.

Section 10.8 Benefit to Guarantors. Borrower and the Guarantors are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of Borrower has a direct impact on the success of each
Guarantor. Each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit hereunder.

Section 10.9 Guarantor Covenants. Each Guarantor shall take such action as
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as Borrower is required by this Agreement
to prohibit such Guarantor from taking.

Section 10.10 Release of Guarantors. A Subsidiary of Borrower that is a
Guarantor shall automatically be released from its obligations under the Loan
Documents upon the consummation of any transaction permitted by this Agreement
as result of which such Guarantor ceases to be a Subsidiary of Borrower. In
connection with any termination or release pursuant to this Section 10.10,
Administrative Agent shall execute and deliver to any Guarantor, at Borrower’s
expense, all documents that such Guarantor shall reasonably request to evidence
such termination or release.

SECTION 11. MISCELLANEOUS.

Section 11.1 No Waiver, Cumulative Remedies. No delay or failure on the part of
Administrative Agent or any Lender, or on the part of the holder or holders of
any of the Obligations, in the exercise of any power or right under any Loan
Document shall operate as a

 

64



--------------------------------------------------------------------------------

waiver thereof or as an acquiescence in any default, nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The rights and remedies
hereunder of Administrative Agent, the Lenders, and of the holder or holders of
any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

Section 11.2 Non-Business Days. If any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 11.3 Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 11.4 Survival of Indemnity and Certain Other Provisions. All indemnity
provisions and other provisions relative to reimbursement to the Lenders of
amounts sufficient to protect the yield of the Lenders with respect to the
Loans, including, but not limited to, Sections 3.4, 3.6, and 11.13, shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement and the other Loan Documents, and shall remain in force beyond
the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim thereunder. All such indemnity and
other provisions shall be binding upon the successors and assigns of Borrower
and shall inure to the benefit of each applicable Indemnitee and its successors
and assigns.

Section 11.5 Sharing of Set Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, that if any such
purchase is made by any Lender, and if such excess payment or part thereof is
thereafter recovered from such purchasing Lender, the related purchases from the
other Lenders shall be rescinded ratably and the purchase price restored as to
the portion of such excess payment so recovered, but without interest.

Section 11.6 Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including
notice by telecopy) and shall be given to the relevant party at its address or
telecopier number set forth below, or such other address or telecopier number as
such party may hereafter specify by notice to Administrative Agent and Borrower
given by courier, by United States certified or registered mail, by telecopy

 

65



--------------------------------------------------------------------------------

or by other telecommunication device capable of creating a written record of
such notice and its receipt. Notices under the Loan Documents to any Lender
shall be addressed to its address or telecopier number set forth on its
Administrative Questionnaire; and notices under the Loan Documents to Borrower,
any Guarantor or Administrative Agent shall be addressed to its respective
address or telecopier number set forth below:

 

to Borrower or any Guarantor:   to Administrative Agent: Techne Corporation  
BMO Harris Bank N.A. 614 McKinley Place Northeast   50 South Sixth Street, Suite
1000 Minneapolis, MN 55413   Minneapolis, MN 55402 Attention:  
Chief Financial Officer   Attention:   Jessica Markkula Telephone:   (612)
379-2956     VP,   Commercial Telecopy:   (612) 656-4400   Banking        
Telephone:   (612) 904-8594     Telecopy:   (612) 904-8011 With a copy (not
constituting notice) to: Fredrikson & Byron, P.A. 200 South Sixth Street, Suite
4000 Minneapolis, MN 55402-1425 Attention:   Melodie Rose Telephone:   (612)
492-7000 Telecopy:   (612) 492-7077

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 shall be effective only upon receipt.

Section 11.7 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, each of which shall constitute an original, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument.

Section 11.8 Successors and Assigns. This Agreement shall be binding upon
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of Administrative Agent and each of the Lenders, and their
respective successors and assigns, including any subsequent holder of any of the
Obligations. Borrower and the Guarantors may not assign any of their rights or
obligations under any Loan Document without the written consent of all of the
Lenders.

 

66



--------------------------------------------------------------------------------

Section 11.9 Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and/or the Revolving Credit Commitments held
by such Lender at any time and from time to time to one or more other Persons;
provided that no such participation shall relieve any Lender of any of its
obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section, and Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of Borrower under this
Agreement and the other Loan Documents including the right to approve any
amendment, modification or waiver of any provision of the Loan Documents, except
that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest. Any party to which such a participation has been
granted shall have the benefits of Section 3.4 and Section 3.6. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Section 11.10 Assignments.

(a) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Revolving Credit Commitment and the Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to Administrative Agent or, if “Effective Date”
is specified in the Assignment and

 

67



--------------------------------------------------------------------------------

Acceptance, as of the Effective Date) shall not be less than $5,000,000, unless
each of Administrative Agent and, so long as no Event of Default has occurred
and is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Revolving Credits on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.10(a)(i)(B) and, in addition:

(a) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof;

(b) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Revolving Credit Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(c) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(a) Borrower or any of its Affiliates or Subsidiaries or (b) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (b).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

68



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Swing Line
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Swing Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 11.10(b), from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
11.4 and 11.13 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.9.

(b) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Minneapolis, Minnesota, a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, Administrative Agent, and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

69



--------------------------------------------------------------------------------

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate the Swing
Line. In the event of such termination of the Swing Line, Borrower shall be
entitled to appoint another Lender to act as the successor Swing Line Lender
hereunder (with such Lender’s consent); provided, that the failure of Borrower
to appoint a successor shall not affect the resignation of the Swing Line
Lender. If the Swing Line Lender terminates the Swing Line, it shall retain all
of the rights of the Swing Line Lender provided hereunder with respect to Swing
Loans made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 2.7.

Section 11.11 Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) Borrower, (b) the Required Lenders, and (c) if
the rights or duties of Administrative Agent or the Swing Line Lender are
affected thereby, Administrative Agent or the Swing Line Lender, as applicable:

(a) no amendment or waiver pursuant to this Section 11.11 shall (A) increase any
Revolving Credit Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any fee payable hereunder without the
consent of the Lender to which such payment is owing or which has committed to
make such Loan (or participate therein) hereunder;

(b) no amendment or waiver pursuant to this Section 11.11 shall, unless signed
by each Lender, extend the Termination Date, change the definition of Required
Lenders, change the provisions of this Section 11.11, release any material
guarantor (except as otherwise provided for in the Loan Documents), or affect
the number of Lenders required to take any action hereunder or under any other
Loan Document; and

(c) no amendment to Section 10 shall be made without the consent of the
Guarantor(s) affected thereby.

Section 11.12 Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 11.13 Costs and Expenses; Indemnification.

 

70



--------------------------------------------------------------------------------

(a) Borrower agrees to pay all documented costs and expenses of Administrative
Agent in connection with the preparation, negotiation, syndication, and
administration of the Loan Documents, including the reasonable and documented
fees and disbursements of counsel to Administrative Agent, in connection with
the preparation and execution of the Loan Documents, and any amendment, waiver
or consent related thereto, whether or not the transactions contemplated herein
are consummated, together with any fees and charges suffered or incurred by
Administrative Agent in connection with periodic environmental audits, fixed
asset appraisals, title insurance policies, collateral filing fees and lien
searches. Borrower agrees to pay to Administrative Agent and each Lender, and
any other holder of any Obligations outstanding hereunder, all costs and
expenses reasonably incurred or paid by Administrative Agent, such Lender, or
any such holder, including reasonable attorneys’ fees and disbursements and
court costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving Borrower or any Guarantor as a debtor
thereunder). Borrower further agrees to indemnify Administrative Agent, each
Lender, and any security trustee therefor, and their respective directors,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including all reasonable fees
and disbursements of counsel for any such Indemnitee and all reasonable expenses
of litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan, other
than those which arise from the gross negligence or willful misconduct of the
party claiming indemnification. Borrower, upon demand by Administrative Agent or
a Lender at any time, shall reimburse Administrative Agent or such Lender for
any legal or other expenses (including all reasonable and documented fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is directly due
to the gross negligence or willful misconduct of the party to be indemnified. To
the extent permitted by applicable law, neither Borrower nor any Guarantor shall
assert, and each such Person hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or the other Loan Documents or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof.

(b) Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including response, remedial
or removal costs and all fees and disbursements of counsel for any such
Indemnitee, arising out of any of the following: (i) any presence, release,
threatened release or disposal of any hazardous or toxic substance or petroleum
by Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (ii) the operation or violation of any
environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by Borrower or any Subsidiary or otherwise occurring on
or with respect to its Property (whether owned or leased), (iii) any claim for
personal injury or property damage in connection with Borrower or any

 

71



--------------------------------------------------------------------------------

Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by Borrower or any Subsidiary made herein
or in any other Loan Document evidencing or securing any Obligations or setting
forth terms and conditions applicable thereto or otherwise relating thereto,
except for damages arising from the willful misconduct or gross negligence of
the relevant Indemnitee.

Section 11.14 Set off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Lender, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by Borrower and each Guarantor at any time or from time to
time, without notice to Borrower, any Guarantor or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
and in whatever currency denominated, but not including trust accounts) and any
other indebtedness at any time held or owing by that Lender, subsequent holder,
or affiliate, to or for the credit or the account of Borrower or such Guarantor,
whether or not matured, against and on account of the Obligations of Borrower or
such Guarantor to that Lender, or subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Loan Documents, irrespective of whether or not
(a) that Lender, or subsequent holder shall have made any demand hereunder or
(b) the principal of or the interest on the Loans and other amounts due
hereunder shall have become due and payable pursuant to Section 8 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

Section 11.15 Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 11.16 Governing Law. This Agreement and the other Loan Documents (except
as otherwise specified therein), and any claim, controversy, dispute or cause of
action (whether in contract, tort or otherwise) based upon, arising out of or
relating to this Agreement or any Loan Document, and the rights and duties of
the parties hereto, shall be governed by and construed and determined in
accordance with the internal laws of the State of Minnesota.

Section 11.17 Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the enforceability of such provision in
any other jurisdiction. All rights, remedies and powers provided in this
Agreement and the other Loan Documents may be exercised only to the extent

 

72



--------------------------------------------------------------------------------

that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 11.18 Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that Administrative Agent or any Lender
may have received hereunder shall, at the option of Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither Borrower nor any guarantor or
endorser shall have any action against Administrative Agent or any Lender for
any damages whatsoever arising out of the payment or collection of any Excess
Interest. Notwithstanding the foregoing, if for any period of time interest on
any of Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on Borrower’s
Obligations shall remain at the Maximum Rate until the Lenders have received the
amount of interest which such Lenders would have received during such period on
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

Section 11.19 Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as Borrower has one or more Subsidiaries.

Section 11.20 Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 11.21 Submission to Jurisdiction; Waiver of Venue; Service of Process.

 

73



--------------------------------------------------------------------------------

(a) BORROWER AND GUARANTORS IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR
THEMSELVES AND THEIR PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF MINNESOTA SITTING IN HENNEPIN COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE DISTRICT OF MINNESOTA, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT AND LENDERS MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER AND GUARANTORS OR THEIR PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION.

(b) BORROWER AND GUARANTORS IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.6. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 11.22 Waiver of Jury Trial . EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE

 

74



--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.23 USA Patriot Act . Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Act”) hereby notifies Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify, and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender to identify Borrower in
accordance with the Act.

Section 11.24 Confidentiality . Each of Administrative Agent and the Lenders
severally agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors to the extent any such Person has a need to know such
Information (it being understood that the Persons to whom such disclosure is
made will first be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (by subpoena or otherwise) (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder (by
subpoena or otherwise), (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower or any Subsidiary and its obligations, (g) with the prior written
consent of Borrower, (h) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to Administrative Agent or any Lender on a non-confidential basis from
a source other than Borrower or any Subsidiary or any of their directors,
officers, employees or agents, including accountants, legal counsel and other
advisors, (i) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Loans or Revolving Credit Commitments
hereunder, or (j) to entities which compile and publish information about the
syndicated loan market, provided that only basic information about the pricing
and structure of the transaction evidenced hereby may be disclosed pursuant to
this subsection (j). For purposes of this Section, “Information” means all
information received from Borrower or any of the Subsidiaries or from any other
Person on behalf of Borrower or any Subsidiary relating to Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by Borrower or any of its
Subsidiaries or from any other Person on behalf of Borrower or any of the
Subsidiaries; provided that, in the case of information received from Borrower
or any Subsidiary, or on behalf of Borrower or any Subsidiary, after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care

 

75



--------------------------------------------------------------------------------

to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

76



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

TECHNE CORPORATION By:  

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: Chief Executive Officer

RESEARCH AND DIAGNOSTIC

SYSTEMS, INC.

By:  

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: Chief Executive Officer BIONOSTICS, INC. By:
 

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: Chief Executive Officer BOSTON BIOCHEM, INC.
By:  

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: Chief Executive Officer BIOSPACIFIC, INC.
By:  

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

NOVUS HOLDINGS, LLC By:  

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: Chief Executive Officer NOVUS BIOLOGICALS,
LLC By:  

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: Chief Executive Officer IMGENEX CORPORATION
By:  

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: Chief Executive Officer and  

  President

NOVUS CANADA INTERNATIONAL,

LLC

By:  

/s/ Charles R. Kummeth

  Name: Charles R. Kummeth   Title: Chief Executive Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

BMO HARRIS BANK N.A., as

Administrative Agent, Swing Loan Lender

and a Lender

By:  

/s/ Jessica Markkula

  Name: Jessica Markkula   Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

J.P. MORGAN CHASE BANK, N.A. By:  

/s/ Suzanne Ergastolo

  Name: Suzanne Ergastolo   Title: Vice President



--------------------------------------------------------------------------------

Exhibit A

Notice of Borrowing

Date:                     ,             

 

To: BMO Harris Bank N.A., as Administrative Agent for the Lenders, parties to
the Credit Agreement dated as of July 28, 2014 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among Techne Corporation,
the Guarantors a party thereto, certain Lenders which are signatories thereto,
and BMO Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:

The undersigned, Techne Corporation (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.4 of the Credit
Agreement, of the Borrowing specified below:

1. The Business Day of the proposed Borrowing is                     ,         .

2. The aggregate amount of the proposed Borrowing is $            .

3. The Borrowing is being advanced under the Revolving Credit.

4. The Borrowing is to be comprised of $             of [Base Rate] [Eurodollar]
Loans.

5. [If applicable:] The length of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be          months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of Borrower contained in Section 5 of the
Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); and

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

TECHNE CORPORATION By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

Notice of Continuation/Conversion

Date:                     ,             

 

To: BMO Harris Bank N.A., as Administrative Agent for the Lenders, parties to
the Credit Agreement dated as of July 28, 2014 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among Techne Corporation,
the Guarantors a party thereto, certain Lenders which are signatories thereto,
and BMO Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:

The undersigned, Techne Corporation (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.4 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

1. The conversion/continuation Date is                     ,             .

2. The aggregate amount of the Revolving Loans to be [converted] [continued] is
$            .

3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.

4. [If applicable:] the length of the Interest Period for the Eurodollar Loans
included in the [conversion] [continuation] shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the representations and warranties of Borrower contained in Section 5 of the
Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); provided, that
this condition shall not apply to the conversion of an outstanding Eurodollar
Loan to a Base Rate Loan; and

 

Exhibit B-1



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

TECHNE CORPORATION By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

Exhibit B-2



--------------------------------------------------------------------------------

Exhibit C-1

Revolving Note

 

U.S. $                        July         , 2014

For Value Received, the undersigned, Techne Corporation, a Minnesota corporation
(the “Borrower”), hereby promises to pay to                      (the “Lender”)
or its registered assigns on the Termination Date of the hereinafter defined
Credit Agreement, at the principal office of Administrative Agent in
Minneapolis, Minnesota (or such other location as Administrative Agent may
designate to Borrower), in immediately available funds, the principal sum of
                     and         /100 Dollars ($                    ) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to Borrower pursuant to the Credit Agreement, together with interest on
the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of July 28, 2014, among Borrower, the Guarantors party thereto and the
Lenders and BMO Harris Bank N.A., as Administrative Agent (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits provided for thereby or
referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of Minnesota.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

TECHNE CORPORATION By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

Exhibit C-1-1



--------------------------------------------------------------------------------

Exhibit C-2

Swing Note

 

U.S. $20,000,000.00    July 28, 2014

For Value Received, the undersigned, Techne Corporation, a Minnesota corporation
(the “Borrower”), hereby promises to pay to BMO Harris Bank N.A. (the “Lender”)
or its registered assigns on the Termination Date of the hereinafter defined
Credit Agreement, at the principal office of Administrative Agent in
Minneapolis, Minnesota (or such other location as Administrative Agent may
designate to Borrower), in immediately available funds, the principal sum of
Twenty Million and 00/100 Dollars ($20,000,000.00) or, if less, the aggregate
unpaid principal amount of all Swing Loans made by the Lender to Borrower
pursuant to the Credit Agreement, together with interest on the principal amount
of each Swing Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

This Note is the Swing Note referred to in the Credit Agreement dated as of
July 28, 2014, among Borrower, the Guarantors party thereto and the Lenders and
BMO Harris Bank N.A., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of Minnesota.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

TECHNE CORPORATION By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

Exhibit C-1-2



--------------------------------------------------------------------------------

Exhibit D

Techne Corporation

Compliance Certificate

 

To: BMO Harris Bank N.A., as

Administrative Agent under,

and the Lenders a party to the

Credit Agreement described

below

This Compliance Certificate is furnished to Administrative Agent and the Lenders
pursuant to that certain Credit Agreement dated as of July 28, 2014, among us
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

The Undersigned hereby certifies ON BEHALF OF THE Borrower in his/her capacity
as an Authorized Representative of the Borrower and not in an individual
capacity, that:

1. I am the duly elected                      of Techne Corporation;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 6.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

5. The Schedule I hereto sets forth financial data and computations evidencing
Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:

 

Exhibit D-1



--------------------------------------------------------------------------------

  

 

     

 

     

 

     

 

  

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this          day of
                     20        .

 

TECHNE CORPORATION By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

Exhibit D-2



--------------------------------------------------------------------------------

Schedule I

to Compliance Certificate

Techne Corporation

Compliance Calculations

for Credit Agreement dated as of July 28, 2014

Calculations as of                     ,             

 

 

 

 

A.    Interest Coverage Ratio (Section 7.12(a))    1.    Net Income for past 4
quarters    $                             2.    Interest Expense for past 4
quarters   

 

   3.    Income taxes for past 4 quarters   

 

   4.    Adjustments for:   

 

      (i)    inventory step-ups associated with inventory of a Permitted
Acquisition, one-time professional fees associated with a Permitted Acquisition,
any non-recurring fees, expenses or charges (including any such items directly
attributable to severance, restructuring charges, relocation costs and one-time
compensation charges) relating to a Permitted Acquisition and other
non-recurring extraordinary items          (ii)    gains or losses realized upon
the sale or other disposition of any asset that is not sold or disposed of in
the ordinary course of business   

 

      (iii)    extraordinary or non-recurring charges, expenses, gains or losses
  

 

      (iv)    any losses from an early extinguishment of indebtedness         
(v)    all other non-cash compensation expenses from equity based compensation
and non-cash charges, non-cash expenses or non-cash gains or losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period)   

 

   TOTAL   

 

 

Schedule I-1



--------------------------------------------------------------------------------

   5.    Sum of lines A1, A2, A3, and A4 (“EBIT”)    $                          
   6.    Cash interest payments for past 4 quarters   

 

   7.    Ratio of Line A5 to Line A6            :1.00    8.    Line A7 ratio
must not be less than    4.00:1.00    9.    Borrower is in compliance (circle
yes or no)    yes/no B.    Total Funded Debt/EBITDA Ratio (Section 7.12(b))   
   1.    Total Funded Debt    $                              2.    EBIT   

 

   3.    Depreciation and Amortization Expense for past 4 quarters   

 

   4.    EBITDA of the target of a Permitted Acquisition   

 

   5.    Sum of Lines B2, B3 and B4 (“EBITDA”)   

 

   6.    Ratio of Line B1 to B5            :1.00    7.    Line B6 ratio must not
exceed    3.50:1.00    8.    Borrower is in compliance (circle yes or no)   
yes/no

 

Schedule I-2



--------------------------------------------------------------------------------

Exhibit E

Additional Guarantor Supplement

                    ,             

BMO Harris Bank N.A., as Administrative Agent for the Lenders, parties to the
Credit Agreement dated as of July 28, 2014, among Techne Corporation, as
Borrower, the Guarantors referred to therein, the Lenders a party thereto from
time to time, and Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 5 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Sections 6 and 7 of the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including Section 10 thereof, to
the same extent and with the same force and effect as if the undersigned were a
signatory party thereto.

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to Administrative Agent, and it shall
not be necessary for Administrative Agent or any Lender, or any of their
Affiliates entitled to the benefits hereof, to execute this Agreement or any
other acceptance hereof. This Agreement shall be construed in accordance with
and governed by the internal laws of the State of Minnesota.

 

Very truly yours, [Name of Subsidiary Guarantor] By:  

 

  Name:                                     
                                                
Title:                                    
                                                 

 

Exhibit E-1



--------------------------------------------------------------------------------

Exhibit F

Assignment and Acceptance

Dated                    ,             

Reference is made to the Credit Agreement dated as of July 28, 2014 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Techne Corporation, the Guarantors a party thereto, the
Lenders a party thereto, and BMO Harris Bank N.A., as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

                                                                 
                     (the “Assignor”) and                                  (the
“Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including the Assignor’s Commitments as in effect on the Effective Date
and the Loans, if any, owing to the Assignor on the Effective Date.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Subsidiary or the performance or
observance by Borrower or any Subsidiary of any of their respective obligations
under the Credit Agreement or any other instrument or document furnished
pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 6.5 and (b) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes Administrative Agent to take such action as Administrative Agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; and (v) specifies as its lending office (and address for notices) the
offices set forth on its Administrative Questionnaire.

 

Exhibit F-1



--------------------------------------------------------------------------------

4. As consideration for the assignment and sale contemplated in Annex I hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon between them. It is understood that commitment and/or
letter of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the Effective Date are for the account of the Assignee. Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

5. The effective date for this Assignment and Acceptance shall be
                     (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to Administrative Agent for
acceptance and recording by Administrative Agent and, if required, Borrower.

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7. Upon such acceptance and recording, from and after the Effective Date,
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including all payments of principal,
interest and commitment fees with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Effective Date directly between themselves.

8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Minnesota.

 

[Assignor Lender] By:  

 

  Name:                                     
                                                
Title:                                    
                                                  [Assignee Lender] By:  

 

  Name:                                     
                                                
Title:                                    
                                                 

 

Exhibit F-2



--------------------------------------------------------------------------------

Accepted and consented this

         day of                     

 

TECHNE CORPORATION By:  

 

  Name:                                     
                                         
Title:                                    
                                           

Accepted and consented to by the Administrative

Agent this          day of                     

 

BMO Harris Bank N.A., as Administrative Agent and Swing Line Lender By:  

 

  Name:                                     
                                         
Title:                                    
                                           

 

Exhibit F-3



--------------------------------------------------------------------------------

Annex I

to Assignment and Acceptance

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

Facility Assigned   

Aggregate

Commitment/Loans For

All Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans

Revolving Credit

   $                        $                                    %

 

Annex 1-1



--------------------------------------------------------------------------------

Exhibit G

FORM OF REVOLVING CREDIT COMMITMENT INCREASE SUPPLEMENT

Reference is made to the certain Credit Agreement dated as of July 28, 2014 (as
the same may hereafter by amended, supplemented or modified from time to time
the “Credit Agreement”), among Techne Corporation, a Minnesota corporation
(“Borrower”), the Guarantors a party thereto, the Lenders a party thereto and
BMO Harris Bank N.A., as Administrative Agent (“Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

The Lender identified on Schedule 1 hereto (the “Increasing Lender”),
Administrative Agent and Borrower agree as follows:

The Increasing Lender hereby irrevocably increases its Revolving Credit
Commitment to Borrower by the amount set forth on Schedule 1 hereto under the
heading “Principal Amount of Increased Revolving Credit Commitment” (the
“Increased Revolving Credit Commitment”) pursuant to Section 2.16 of the Credit
Agreement. From and after the Effective Date (as defined below), (i) the
Increasing Lender will be a Lender under the Credit Agreement with respect to
the Increased Revolving Credit Commitment as well as its existing Revolving
Credit Commitment under the Credit Agreement, (ii) the total amount of the
Revolving Credit Commitment of the Increasing Lender will be the amount set
forth on Schedule 1 hereto under the heading “Total Amount of Revolving Credit
Commitment of Increasing Lender (including Increased Revolving Credit
Commitment),” and (iii) the Percentage of the Increasing Lender shall be the
percentage set forth on Schedule 1 hereto under the heading “Percentage of
Increasing Lender (after increase).”

Administrative Agent (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement; and (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of Borrower, any of
its Subsidiaries or any other obligor or the performance or observance by
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto.

The Increasing Lender (a) represents and warrants that it is legally authorized
to enter into this Revolving Credit Commitment Increase Supplement; (b) confirms
that it has received a copy of the Loan Documents, together with copies of the
most recent financial statements delivered pursuant to Section 6.5 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Revolving Credit
Commitment Increase Supplement; (c) agrees that it will, independently and
without reliance upon Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes

 

Exhibit G-1



--------------------------------------------------------------------------------

Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Loan Documents and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

The effective date of this Revolving Credit Commitment Increase Supplement shall
be the Effective Date of the Increased Revolving Credit Commitment described in
Schedule 1 hereto (the “Effective Date”). Following the execution of this
Revolving Credit Commitment Increase Supplement by each of the Increasing Lender
and Borrower, it will be delivered to Administrative Agent for acceptance and
recording by it pursuant to the Credit Agreement, effective as of the Effective
Date (which shall not, unless otherwise agreed to by Administrative Agent, be
earlier than five Business Days after the date of such acceptance and recording
by Administrative Agent).

Upon such acceptance and recording, from and after the Effective Date,
Administrative Agent shall make all payments in respect of the Increased
Revolving Credit Commitment (including payments of principal, interest, fees and
other amounts) to the Increasing Lender for amounts which have accrued on and
subsequent to the Effective Date.

This Revolving Credit Commitment Increase Supplement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of
Minnesota.

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Commitment Increase Supplement to be executed as of                     , by
their respective duly authorized officers on Schedule 1 hereto.

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

Exhibit G-2



--------------------------------------------------------------------------------

Schedule 1

to Revolving Credit Commitment Increase Supplement

 

Name of Increasing Lender:   

 

Effective Date of Increased Revolving Credit Commitment:   

 

 

Principal Amount of Increased

Revolving Credit Commitment:

  

Total Amount of Revolving

Credit Commitment of Increasing

Lender (including Increased

Revolving Credit Commitment):

  

Percentage of Increasing Lender

(after increase)

$                    

   $                                    %

 

TECHNE CORPORATION     BOSTON BIOCHEM, INC. By:  

 

    By:  

 

  Its:                                     
                                            
Its:                                                                            
BIONOSTICS, INC.     NOVUS HOLDINGS, LLC By:  

 

    By:  

 

  Its:                                     
                                            
Its:                                                                            
BIOSPACIFIC, INC.     NOVUS BIOLOGICALS, LLC By:  

 

    By:  

 

  Its:                                     
                                            
Its:                                                                            
IMGENEX CORPORATION    

NOVUS CANADA INTERNATIONAL,

LLC

By:  

 

    By:  

 

  Its:                                     
                                            
Its:                                                                            

RESEARCH AND DIAGNOSTIC SYSTEMS,

INC.

   

BMO HARRIS BANK, N.A., as

Administrative Agent

By:  

 

    By:  

 

  Its:                                     
                                            
Its:                                                                            

 

Schedule 1-1



--------------------------------------------------------------------------------

Schedule 1

Commitments

 

Name of Lender    Revolving Credit
Commitment  

BMO Harris Bank, N.A.

   $ 75,000,000   

J.P. Morgan Chase Bank, N.A.

   $ 75,000,000   

Total

   $ 150,000,000      

 

 

 

 

Schedule 1-2



--------------------------------------------------------------------------------

Schedule 5.2

Subsidiaries

 

Name    Jurisdiction of
Organization    Percentage
Ownership     Owner

Bionostics Holdings Limited

   United Kingdom      100 %    Bionostics, Inc.

Bionostics, Inc.

   Massachusetts      100 %    Research and Diagnostic Systems, Inc.

BiosPacific, Inc.

   Minnesota      100 %    Research and Diagnostic Systems, Inc.

Boston Biochem, Inc.

   Minnesota      100 %    Research and Diagnostic Systems, Inc.

Imgenex Corporation

   California      100 %    Novus Holdings, LLC

Novus Biologicals Canada, ULC

   Nova Scotia, Canada      100 %    Novus Holdings, LLC

Novus Biologicals, LLC

   Delaware      100 %    Novus Holdings, LLC

Novus Biologicals, Ltd.

   United Kingdom      100 %    Novus Holdings, LLC

Novus Canada International, LLC

   Delaware      100 %    Novus Holdings, LLC

Novus Holdings, LLC

   Delaware      100 %    Techne Corporation

R&D Systems China Co., Ltd.

   China      100 %    Research and Diagnostic Systems, Inc.

R&D Systems Europe Ltd.

   United Kingdom      100 %    Techne Corporation

R&D Systems GmbH

   Germany      100 %    R&D Systems Europe Ltd.

R&D Systems Hong Kong Ltd.

   Hong Kong      100 %    R&D Systems China Co., Ltd.

Research and Diagnostic Systems, Inc.

   Minnesota      100 %    Techne Corporation

 

Schedule 5.2



--------------------------------------------------------------------------------

Tocris Cookson Limited

   United Kingdom      100 %    Tocris Investments Limited

Tocris Holdings Limited

   United Kingdom      100 %    R&D Systems Europe Ltd.

Tocris Investments Limited

   United Kingdom      100 %    Tocris Holdings Limited

 

Schedule 5.2



--------------------------------------------------------------------------------

Schedule 7.1

(Indebtedness)

None.

 

Schedule 7.1